 

Exhibit 10.29

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT, dated as of September 18, 2017 (this “Agreement”), by and
among Great Elm Capital Group, Inc., a Delaware corporation (“GEC”), Great Elm
Capital Management, Inc., a Delaware corporation (“GECM”), GECC GP Corp., a
Delaware corporation (“GP Corp”), MAST Capital Management, LLC, a Delaware
limited liability company (“MCM”), MAST Capital Management IA Holdings, LLC, a
Delaware limited liability company (“IA”), Mast Credit Opportunities I Master
Fund Limited, a Cayman Islands corporation (“Credit Opportunities”), Mast OC I
Master Fund L.P., a Cayman Islands exempted limited partnership (“OC”), Mast
Select Opportunities Master Fund, L.P., a Cayman Islands exempted limited
partnership (“Select”), Mast Admiral Master Fund, L.P., a Cayman Islands
exempted limited partnership (“Admiral” and, together with Credit Opportunities,
OC and Select, and each of their respective feeder funds, general partners,
alternative investment vehicles, liquidating accounts and special purpose
entities, collectively, the “Mast Funds”), David J. Steinberg, an individual
(“Steinberg”), Peter A. Reed, an individual (“Reed”), and Adam M. Kleinman, an
individual (“Kleinman”).

 

Recitals

 

The parties are entering into this Agreement to provide an organizational
separation with respect to the entities and certain of the agreements listed in
these recitals, and to provide releases with respect to known and unknown
conduct or omissions prior to the date of this Agreement (the “Effective Date”),
in each case, subject to the terms and conditions set forth herein.

 

GEC entered into a Securities Purchase Agreement, dated June 28, 2013, by and
between GEC and Indaba Capital Fund, L.P. (“Indaba”). Indaba and the Mast Funds
(as “Buyer”) entered into a Director Designation Right Assignment Agreement,
dated as of May 21, 2015, by and among Indaba and the Mast Funds. GEC, the Mast
Funds and Indaba entered into a Letter Agreement, dated May 29, 2015, by and
among GEC, the Mast Funds and Indaba. The Mast Funds entered into a Director
Designation Right Assignment Agreement, dated as of August 14, 2015, by and
among Indaba and the Mast Funds, as Buyer. GEC and the Mast Funds entered into a
Letter Agreement, dated August 14, 2015, by and among the GEC, the Mast Funds
and Indaba.  The agreements listed in this recital are referred to as the
“Indaba Agreements”.

 

GECM and MCM entered into a cost sharing agreement, dated as of November 3, 2016
(the “Cost Sharing Agreement”).

 

GEC and Steinberg entered into a performance share award agreement, dated
November 3, 2016 (the “Performance Share Award”).

 

GP Corp, MCM and others entered into a subscription agreement, dated as of June
22, 2016 (the “Subscription Agreement”) and MCM assigned a portion of its rights
thereunder to Steinberg.

 

GEC delivered to MCM a warrant, dated as of December 9, 2016 (the “Existing
Warrant”).

 

GP Corp made a senior secured promissory note in favor of MCM, dated November 3,
2016 (the “Note”).

 

Steinberg and GECM entered into an employment agreement with as of November 3,
2016 (“Steinberg’s Employment Agreement”).

1

--------------------------------------------------------------------------------

 

 

Each of Reed and Kleinman amended the terms of their employment arrangements
with MCM as of November 3, 2016 (each, an “Employment Agreement”).

 

Each of Reed and Kleinman entered into consulting agreements with IA dated as of
November 3, 2016 (each, a “Consulting Agreement”).

 

Each of Steinberg, Reed and Kleinman entered into confidential information and
inventions assignment agreements, dated as of November 3, 2016 (each a “CIIAA”).

 

Each of Reed and Kleinman are limited partners and/or shareholders in certain
Mast Funds.

 

Agreement

 

In consideration of the foregoing and the promises and undertakings in this
Agreement, the parties, intending to be legally bound, agree as follows:

 

1.

The Note.

 

1.1

GP Corp and MCM shall amend and restate the Note and cancel all accrued interest
thereon by delivery concurrent with the execution and delivery of this Agreement
of an amended and restated note in an aggregate original principal amount of
$3.3 million and in the form of Annex 1 (the “Amended Note”) against delivery by
MCM of the original Note. GP Corp and MCM hereby agree that all references to
“Note” under that certain Collateral Assignment of Profit Sharing Agreement,
dated as of November 3, 2016, between GP Corp and MCM shall be amended to refer
to the Amended Note, and the same is hereby acknowledged by GECM.

 

1.2

GP Corp shall deliver to MCM, as a condition the consummation of the
transactions herein, a certificate of GP Corp executed by an authorized
signatory of GP Corp attaching and certifying (a) the resolutions of GP Corp’s
board of directors approving GP Corp’s entry into this Agreement and the Amended
Note and the consummation of the transactions contemplated hereby and thereby,
(b) a copy of GP Corp’s certificate of incorporation certified by the Secretary
of State of the State of Delaware, (c) a copy of the by-laws of GP Corp, and (d)
a certificate of good standing for GP Corp from the State of Delaware and each
other jurisdiction where the Obligor conducts business.

 

1.3

GP Corp shall deliver to MCM, as a condition the consummation of the
transactions herein, a certificate of GP Corp executed by an authorized
signatory of GP Corp certifying that (a) the representations and warranties of
GP Corp herein and in the Amended Note are true, correct and complete in all
material respects as of the Effective Date, (b) no Event of Default (as defined
in the Amended Note) exists or would result from the consummation of the
transactions contemplated by this Agreement or the Amended Note, (c) no
consents, licenses or approvals are required in connection with the consummation
by GP Corp of the transactions contemplated by this Agreement or the Amended
Note, and (d) other than the transactions contemplated by this Agreement, since
November 3, 2016, there has been no event or circumstance that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect (as defined in the Amended Note).

 

2.

The Cost Sharing Agreement.

 

2

--------------------------------------------------------------------------------

 

2.1

Termination of the Cost Sharing Agreement. The Cost Sharing Agreement is hereby
terminated by each of MCM and GECM as of the Effective Date.  MCM and GECM agree
that (i) there has been no breach of the Cost Sharing Agreement or that any
breach thereof has been properly cured or is hereby waived, (ii) all amounts due
under the Cost Sharing Agreement as of or prior to the Effective Date have been
paid in full or are hereby discharged in full, and (iii) no party thereto will
have any obligation or liability on or after the Effective Date under the Cost
Sharing Agreement.

 

2.2

Hold-Over Tenancy.

 

(a)

As of the date hereof, MCM has vacated the premises at 200 Clarendon Street
which are leased by GECM (the “Hancock Suite”).

 

(b)

GECM shall pay all rent and termination payments owed to the landlord with
respect to the Hancock Suite.  GECM acknowledges that MCM has paid the security
deposit under the lease with respect to the Hancock Suite on January 23, 2013
and currently standing in the amount of $170,163 (the “Security Deposit”).  GECM
shall permit MCM to seek return of the Security Deposit to MCM in full in
accordance with the terms of the applicable lease requirements. To the extent
the Security Deposit is not so returned, GECM shall have no liability with
respect thereto; provided, that if the Security Deposit is paid to GECM, GECM
shall pay such amount received over to MCM as soon as reasonably practical.  

 

2.3

Employment. MCM shall have the right to offer employment to Robert Wilson and
Brian Henehan without interference by GEC, GECM, GP Corp, Reed or
Kleinman.  Until the earlier of their employment by MCM or September 30, 2017
(the earlier of such dates, the “Transition Termination Date”), GECM will make
such employees’ services available to MCM in exchange for payment by MCM, within
ten days of invoice, of the cost of their compensation and benefits consistent
with past practice under the Cost Sharing Agreement.  If prior to the Transition
Termination Date, Messrs. Wilson or Henehan voluntarily terminate their
employment with GECM or if either of such employees is in good faith terminated
by GECM for cause, GECM shall have no liability to MCM under this Section 2.3.

 

2.4

Third Party Contracts. From the Effective Date through the Transition
Termination Date, GECM shall use commercially reasonable efforts to assist MCM
in connection with it entering into new agreements with any information system,
trading platform or similar service vendors of GECM, on terms as close as are
reasonably obtainable to the existing terms of such contracts taking into
account that MCM will be the sole party to such new agreements.  In no event
shall GECM be required to make any payment or suffer any increased cost or
change in terms under its own contracts with such vendors.  

 

2.5

Operational De-Integration.  Each of GECM and MCM shall use reasonable best
efforts to de-integrate their operations as soon as possible, but not later than
the Transition Termination Date; provided, that neither party shall be required
to incur any extraordinary expenses in connection therewith.  Each of GECM and
MCM shall make all necessary filings in connection therewith (e.g. amended Form
ADV).

 

3.

Cancellation of Existing Warrant.  The Existing Warrant is hereby cancelled and
replaced by an aggregate of 54,733 shares of common stock, par value $0.001 per
share, of GEC (the “Common Stock“), registered in MCM’s name, per the
irrevocable instruction to GEC’s transfer agent delivered concurrent with the
execution and delivery of this Agreement in

3

--------------------------------------------------------------------------------

 

the form of Annex 2 against delivery by MCM of the original Existing Warrant (or
an Affidavit of Lost Warrant in lieu thereof).  In no event shall the shares of
Common Stock issued under this Section 3 be deemed beneficially owned by a
Buyer/Investor within the meaning of the Indaba Agreements, whether or not such
shares have been transferred to a Mast Fund.

 

4.

Performance Shares.  Steinberg and GEC agree (and the compensation committee of
the board of directors of GEC (the “Board”) has approved) that the Performance
Share Award is hereby cancelled and forfeited in full as of the Effective Date.

 

5.

Resignation.  Steinberg hereby voluntarily resigns from employment with GECM as
of the Effective Date.  Steinberg and GECM agree that Steinberg’s Employment
Agreement and any CIIAA entered into between Steinberg and GECM are terminated
as of the Effective Date.  However, Steinberg shall continue to be covered by
any applicable indemnification, exculpation, contribution or advancement
provisions contained in the constitutive documents of GECM and its affiliates,
and, in each case, any indemnification, exculpation, contribution, or
advancement rights for employees under applicable law.  From and after the
Effective Date, Steinberg shall not have any liability, duty, or obligation
under his Employment Agreements or CIAA; provided that any assignment of
intellectual property by Steinberg to GECM arising prior to the Effective Date
shall survive the terminations provided by this Section 5. As a result of the
termination of employment provided by this Section 5, no intellectual property
conceived of by Steinberg after the Effective Date shall be assigned by
Steinberg to GECM.  Steinberg shall pay the cost of any post-employment health
or dental benefits he elects to receive under COBRA or similar laws.

 

6.

GP Shares.

 

6.1

Allocations.  GECM, GP Corp, MCM and Steinberg acknowledge and agree that as of
the Effective Date the shares of common stock, par value $0.001 per share of GP
Corp (“GP Corp Common Stock”) held by MCM are 983 shares and held by Steinberg
are 3,970 shares.

 

6.2

Termination of Call Rights.  The Parties acknowledge that all GP Corp
stockholders as of the Effective Date that are currently parties to the
Subscription Agreement have amended the Subscription Agreement to, among other
things, (a) terminate the rights and obligations in Section 4.3(a) and 4.3(d) of
the Subscription Agreement with respect to MCM and Steinberg, (b) provide that
neither Steinberg nor MCM shall have any obligations as a Terminating Purchaser
(as defined in the Subscription Agreement) under the Subscription Agreement and
(c) terminate Steinberg’s and MCM’s respective rights to purchase shares of GP
Corp Common Stock from other Purchasers (as defined in the Subscription
Agreement) under the Subscription Agreement.

 

6.3

Exchange Rights.  If the shares of GP Corp Common Stock beneficially owned by
Reed and Kleinman are converted or exchanged into cash or other securities, GP
Corp shall provide notice thereof, including the terms and conditions of such
conversion or exchange, to MCM and Steinberg, and if requested by GP Corp or MCM
or Steinberg, a proportionate number of the shares of GP Corp Common Stock
beneficially owned by MCM and/or Steinberg, as applicable, shall be converted or
exchanged for the same cash or securities per share as was received by Reed and
Kleinman and on the same terms and conditions, including with respect to
registration rights, as received by Reed and Kleinman (the “Exchange
Rights”).  Each of MCM and Steinberg covenant that neither they nor their
successors in interest shall

4

--------------------------------------------------------------------------------

 

assert appraisal rights in connection with the exercise by GP Corp of the
Exchange Rights in accordance with this Section 6.3.  GP Corp agrees not to
exercise the Exchange Rights in a manner that discriminates against either MCM
or Steinberg relative to Reed or Kleinman with respect to any transaction or
series of related transactions related to the exercise of the Exchange Rights;
provided, that MCM and Steinberg shall not be required to provide, or be liable
with respect to, any representations and warranties other than representations
and warranties related to authority, ownership and the ability to convey
unencumbered title to the shares of GP Corp Common Stock being transferred by
MCM and Steinberg.

 

6.4

Financial Reporting.  For so long as MCM, the Mast Funds, Steinberg and/or their
Affiliates remain shareholders of GP Corp, (i) as soon as practicable after the
end of each fiscal year of GP Corp, and in any event within ninety (90) days
thereafter, GP Corp will furnish MCM and Steinberg with a balance sheet of GP
Corp, as at the end of such fiscal year, a statement of income, a statement of
stockholders’ equity and a statement of cash flows of GP Corp for such year, all
prepared in accordance with generally accepted accounting principles
consistently applied and setting forth in each case in comparative form the
figures of the previous fiscal year and (ii) GP Corp will furnish MCM and
Steinberg as soon as practicable after the end of each fiscal quarter, and in
any event within sixty (60) days thereafter, an unaudited balance sheet of GP
Corp as of the end of such fiscal quarter, and unaudited statement of income and
unaudited statement of cash flows of GP Corp for such fiscal quarter and for the
current fiscal year to date, prepared in accordance with generally accepted
accounting principles consistently applied, with the exception that no notes
need be attached to such statements and year-end audit adjustments may not have
been made.

 

6.5

Profit Sharing.  The Profit Sharing Agreement, dated as of November 3, 2016, by
and between GECM and GP Corp shall be amended by the letter agreement in the
form of Annex 3 on the Effective Date.

 

7.

Additional Investment.  

 

7.1

New Warrant.  Notwithstanding the restrictions contained in Section 8.1, MCM (or
one or more Mast Funds, as MCM’s designee) shall have the right to purchase up
to 420,000 shares of Common Stock pursuant to the Warrant issued to MCM on the
Effective Date (the “New Warrant”), the form of which is attached hereto as
Annex 4.  In no event shall the shares of Common Stock issued under the New
Warrant be deemed beneficially owned by a Buyer/Investor for purposes of the
Indaba Agreements, whether or not such shares have been issued or transferred to
a Mast Fund.

 

7.2

Registration Rights. GEC shall provide (i) demand registration rights which may
be exercised on or after the first anniversary of the Effective Date if the New
Warrant has been exercised and (ii) piggy-back registration rights, in each
case, with respect to the shares of Common Stock issued or issuable pursuant to
this Agreement, pursuant to a Registration Rights Agreement, entered into
between GEC and MCM on the Effective Date (the “Registration Rights Agreement”),
the form of which is attached hereto as Annex 5.  

 

7.3

Termination of Investment Right.  MCM’s rights under the New Warrant will
terminate if MCM or Steinberg breach their obligations under Article ‎8 and such
breach has not been cured within ten days following notice.

 

8.

Standstill; Voting Agreement.

5

--------------------------------------------------------------------------------

 

 

8.1

Standstill.  During the Standstill Period (as defined in Section 8.2), none of
MCM, Steinberg or the Mast Funds (the “Standstill Parties”) shall, and each
shall cause their controlled Affiliates not to, directly or indirectly, in any
manner, acting alone or in concert with others, take any of the following
actions:

 

(a)

submit any stockholder proposal (pursuant to Rule 14a-8 promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Exchange Act or
otherwise) or any notice of nomination or other business for consideration, or
nominate any candidate for election to the Board;

 

(b)

(i) engage in any “solicitation” (as defined in Rule 14a-1 of Regulation 14A) of
proxies (or written consents) or otherwise become a “participant in a
solicitation” (as such term is defined in Instruction 3 of Schedule 14A of
Regulation 14A under the Exchange Act) in opposition to the recommendation or
proposal of the Board, or (ii) recommend, request, induce or attempt to induce
or seek to advise, encourage or influence any other person with respect to the
voting of Common Stock (including any withholding from voting) or grant a proxy
with respect to the voting of Common Stock to any person other than to the Board
or persons appointed as proxies by the Board, or publicly disclose how he
intends to vote or act on any such matter; provided, however, that a Standstill
Party may publicly disclose how such Standstill Party intends to vote in any
proxy solicitation or referendum if and to the extent required by applicable
subpoena, legal process, other legal requirement (except for such requirement
that arises as a result of the actions of such Standstill Party otherwise in
violation of this Section 8.1);

 

(c)

seek to call, or to request the call of, a special meeting of GEC’s
stockholders;

 

(d)

form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act (other than any such partnership, limited partnership syndicate
or other group comprised solely of one or more of the Standstill Parties) with
respect to the Common Stock or deposit any shares of Common Stock in a voting
trust or similar arrangement or subject any shares of Common Stock to any voting
agreement or pooling arrangement with the intent to effect or take any of the
actions expressly prohibited by this Section 8.1 or otherwise take any action
challenging the validity or enforceability of any provisions of this Section
8.1;

 

(e)

other than per the Indaba Agreements, (i) seek election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board or (ii) seek the removal
of any member of the Board or a change in the size or composition of the Board
or the committees thereof;

 

(f)

other than per the Indaba Agreements, make any proposal or request that
constitutes: (i) advising, controlling, changing or influencing (or in each case
attempting to do so) the Board or management or policies of GEC, including any
plans or proposals to change the number or term of directors or to fill any
vacancies on the Board, (ii) any material change in the capitalization or
dividend policy of GEC or (iii) any other material change in GEC’s executive
management, business, corporate strategy or corporate structure;

 

(g)

(i) acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of all or substantially all
of the direct or indirect assets or

6

--------------------------------------------------------------------------------

 

business of GEC or any rights or options to acquire any such assets or business
from any person or (ii) acquire or agree, offer, seek or propose to acquire, or
cause to be acquired, ownership (including beneficial ownership) of Common Stock
or rights or options to acquire Common Stock or engage in any swap or hedging
transactions or other derivative agreements of any nature with respect to the
Common Stock (other than cash-only settled swaps), other than (A) the
acquisition of the shares of Common Stock contemplated by this Agreement,
including the New Warrant, (B) transfers by a Standstill Party to another
Standstill Party or to an Affiliate of a Standstill Party, and (C) participation
in any rights offering of Common Stock conducted by GEC to all stockholders of
GEC;

 

(h)

disclose publicly, or privately in a manner that could reasonably be expected to
become public, any intention, plan or arrangement inconsistent with the
foregoing or request or advance any proposal to amend, modify or waive the terms
of this Agreement;

 

(i)

(i) institute, solicit, assist, facilitate or join any litigation, arbitration
or other proceeding against or involving GEC or any of its current or former
directors or officers (including derivative actions), (ii) make any requests for
a list of GEC’s stockholders or any “books and records” demands against GEC or
(iii) make application or demand to a court or other person for an inspection,
investigation or examination of GEC or its subsidiaries or Affiliates (whether
pursuant to Section 220 of the DGCL or otherwise), in each case, other than (i)
as may be required pursuant to any legal requirement, including any applicable
subpoena, (ii) as may be required to enforce the provisions of this Agreement,
(iii) in connection with any counterclaims made by such Standstill Party or any
of its Affiliates in any proceeding initiated by, or on behalf of, GEC, GECM or
GP Corp against any Standstill Party or any Affiliate of a Standstill Party or
(iv) in connection with any exercise of statutory appraisal rights; or

 

(j)

enter into any negotiations, discussions, agreement, arrangement or
understanding with any person concerning any of the foregoing (other than this
Agreement) or advise, assist, encourage, seek to persuade or solicit any person
to take any action with respect to any of the foregoing;

 

provided, that nothing in this Section 8.1 shall prohibit any Standstill Party
from (i) exercising its rights under this Agreement, the Ancillary Agreements,
or the Indaba Agreements, including actions or litigation to enforce such
rights; or (ii) making any public or private statement or announcement with
respect to any tender offer, exchange offer, merger, consolidation, acquisition,
business combination, purchase of a division, purchase of substantially all of
the assets, recapitalization, restructuring, liquidation, dissolution or similar
extraordinary transaction involving GEC or any of its subsidiaries or its or
their respective securities or assets in which they are the target that is
publicly announced by GEC, GECM, GP Corp or a third party or (B) factual
statement made to comply with any subpoena or other legal process or respond to
a request for information from any governmental authority with jurisdiction over
the Standstill Party from whom information is sought.

 

8.2

Definitions. As used in this Agreement:

 

(a)

the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the

7

--------------------------------------------------------------------------------

 

“Exchange Act”) and shall include all persons or entities that at any time
during the term of this Agreement become Affiliates or Associates of any person
or entity referred to in this Agreement;

 

(b)

the term “Ancillary Agreement” shall mean the Amended Note, New Warrant and
Registration Rights Agreement;

 

(c)

the terms “beneficial owner,” “beneficial ownership” and “beneficially owned”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act;

 

(d)

the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature; and

 

(e)

the term “Standstill Period” shall mean the period from the Effective Date until
the earlier of (i) the two year anniversary of the Effective Date or (ii)
termination pursuant to Section 8.4.  

 

8.3

Voting Agreement.  During the Standstill Period, on any matter submitted to the
stockholders of GEC, MCM, Steinberg and the Mast Funds agree (and agree to cause
their Affiliates, Associates or successors in interest) to vote all shares of
GEC then owned of record, beneficially owned or as to which they otherwise have
voting power to be voted in favor of (a) election of all directors on the Board
who were nominated by GEC or the Board, (b) ratification of GEC’s registered
independent accounting firm and (c) extension, renewal or replacement of GEC’s
tax benefits preservation rights plan and transfer restrictions in GEC’s
organizational documents.

 

8.4

Termination of Standstill.  The restrictions in this Section 8 shall terminate,
as a non-exclusive remedy for any such breach, upon such date, if (i) GP Corp
fails to deliver the Amended Note pursuant to Section 1, (ii) GEC fails to
deliver the Common Stock as required under Section 3, (iii) GEC fails to deliver
the Registration Rights Agreement under Section 7.2, (iv) GEC fails to deliver
the New Warrant under Section 7.1, (iv) GEC breaches any of its covenants or
representations under Section 8.5 or 8.6 which has not been cured within ten
days following notice or (v) GP Corp fails to pay the principal amount of the
Amended Note when due (subject to any grace periods therein), including after an
acceleration thereunder.

 

8.5

Chairman.  During the Standstill Period, GEC covenants that Hugh Steven Wilson
will not serve as chairman of the Board.  GEC represents that the Board has
elected Jeffrey S. Serota as chairman of the Board as of the Effective Date.

 

8.6

Indaba Agreements.  GEC affirms its obligations and the rights of Buyer (as
defined in the Indaba Agreements) under the Indaba Agreements. Each of the Mast
Funds covenants not to remove or replace either James Parmelee or Matthew
Drapkin as an “Initial Investor Director” or “Additional Investor Director”, in
each case within the meaning of the Indaba Agreements, unless (i) the notice
of  removal is prior to the time that the Board (or applicable committee) has
resolved to nominate and recommend Mr. Parmelee or Mr. Drapkin for election as a
director at a meeting of stockholders of GEC, and (ii) such removal is effective
as of the conclusion of such meeting of stockholders. In addition, GEC and the
Mast Funds agree that, for purposes of the Indaba Agreements, in the event
shares of Common Stock issued under Section 3 or Section 7.1 are issued or
transferred to a Mast Fund (i) such shares shall not be deemed beneficially
owned by a Buyer/Investor within the

8

--------------------------------------------------------------------------------

 

meaning of the Indaba Agreements and (ii) any dispositions of shares of Common
Stock by such Mast Fund shall be deemed to first be dispositions on a last-in,
first-out basis of the shares of Common Stock issued under Section 3 or Section
7.1.  

 

9.

Mast Employment

 

9.1

Termination

 

(a)

Reed and MCM agree that Reed’s employment with MCM and Reed’s Employment
Agreement are terminated as of the Effective Date.

 

(b)

Kleinman and MCM agree that Kleinman’s employment with MCM and Kleinman’s
Employment Agreement are terminated as of the Effective Date.

 

(c)

Subject to the proviso to clause 9.1(i) below, Reed and MCM agree that Reed’s
CIIAA is terminated as of the Effective Date.

 

(d)

Subject to the proviso to clause 9.1(i) below, Kleinman and MCM agree that
Kleinman’s CIIAA is terminated as of the Effective Date.

 

(e)

Reed and IA agree that Reed’s Consulting Agreement is terminated as of the
Effective Date.

 

(f)

Kleinman and IA agree that Kleinman’s Consulting Agreement is terminated as of
the Effective Date.

 

(g)

Concurrent with the execution and delivery of this Agreement, (x) Reed and
Kleinman shall be deemed to have resigned from all positions with or offices of
MCM and (y) Kleinman shall deliver to MCM his resignation from the board of
directors of Ezenia!, Inc.

 

(h)

No severance shall be payable to Reed or Kleinman by MCM or its affiliates upon,
or in connection with, the termination of their employment with MCM.

 

(i)

From and after the Effective Date, neither Reed nor Kleinman shall have any
liability, duty, or obligation under their respective Employment Agreements,
Consulting Agreements or CIAAs, including (x) Section 10 of the Employment
Agreements, and (y) any non-solicitation provisions under the CIIAAs; provided
that any assignment of intellectual property by Reed or Kleinman to MCM or IA
arising prior to the Effective Date shall survive the terminations provided by
this Section 9.1 (other than any intellectual property covered by the ultimate
sentence of Section 3(b) of the CIIAAs or the ultimate sentence of Section 7 of
the Consulting Agreements). As a result of the terminations of employment
provided by this Section ‎9.1, no intellectual property conceived of by Reed or
Kleinman after the Effective Date shall be assigned by Reed or Kleinman to MCM
or IA.

 

(j)

From and after the Effective Date, neither MCM nor IA shall have any liability,
duty, or obligation under the Employment Agreements or Consulting Agreements,
including any obligation to pay any transaction bonus or bonus based on payments
received by MCM in respect of the Note or the Amended Note (“Note Bonuses”), or
any other payments of salary, wages, benefits, expense reimbursement, bonus or
other compensation; provided, that, (x) on or prior to the Effective Date, MCM
shall pay to Reed and Kleinman any unpaid Note Bonuses for periods prior to the
Effective Date, (y) to the extent that MCM or IA was

9

--------------------------------------------------------------------------------

 

required to indemnify, exculpate, contribute to losses or advance expenses of
Reed and Kleinman under the Employment Agreements or Consulting Agreement, such
indemnification, exculpation, contribution and advancement rights shall survive
the terminations provided for in this Section 9.1 in accordance with the terms
thereof and (z) Reed and Kleinman shall continue to be covered by any applicable
indemnification, exculpation, contribution or advancement provisions contained
in the Fourth Amended and Restated Limited Liability Company Agreement of MCM,
dated as of August 31, 2012 (the “MCM LLC Agreement”) and each other MCM
constituent document, the Amended and Restated Limited Liability Company
Agreement of IA, dated as of August 31, 2012 (the “IA LLC Agreement”) and each
other IA constituent document, the governing document for the Mast Funds and
their affiliates, and, in each case, any indemnification, exculpation,
contribution, or advancement rights for officers, directors or employees under
applicable law.

 

9.2

Releases.

 

(a)

Each of Reed, Kleinman, GEC, GECM and GP Corp, on behalf of itself, its
officers, directors, successors, assigns, members, stockholders, controlling
persons and affiliates, hereby releases and forever discharges each of MCM, IA,
the Mast Funds, Steinberg, and each of their respective officers, directors,
successors, assigns, members, stockholders and controlling persons and
affiliates, from any and all liability whatever, including all claims, demands
and causes of action, of any kind, whether known or unknown including, any
claims for breach of contract, breach of fiduciary duty, malpractice,
declaratory relief, injunctive relief, misrepresentation, inequitable conduct,
or any other claim, form of damage or theory of recovery whatsoever from the
beginning of time until the Effective Date, arising out of, based upon or
relating to actions or omissions occurring on or before the Effective Date.

 

(b)

Each of MCM, IA, the Mast Funds, and Steinberg, on behalf of itself, its
officers, directors, successors, assigns, members, stockholders, controlling
persons and affiliates, hereby releases and forever discharges each of Reed,
Kleinman, GEC, GECM and GP Corp, and each of their respective officers,
directors, successors, assigns, members, stockholders, controlling persons and
affiliates, from any and all liability whatever, including all claims, demands
and causes of action, of any kind, whether known or unknown including, any
claims for breach of contract, breach of fiduciary duty, malpractice,
declaratory relief, injunctive relief, misrepresentation, inequitable conduct,
or any other claim, form of damage or theory of recovery whatsoever from the
beginning of time until the Effective Date, arising out of, based upon or
relating to actions or omissions occurring on or before the Effective Date.

 

(c)

With respect to the subjects above, each party providing a release hereunder, on
behalf of itself, its officers, directors, successors, assigns, members,
stockholders, controlling persons and affiliates (each, a “Releasing Party”)
recognizes and understands that this release applies to and covers any and all
claims and counterclaims that could have been litigated or arbitrated. Each
Releasing Party (i) expressly waives any right to claim or assert hereafter that
any claim, counterclaim, demand or cause of action has been omitted, through
ignorance, oversight or error, from this Agreement; (ii) makes this waiver with
the full knowledge of their respective rights and with specific intent to
release both known and unknown claims and (iii) expressly waives any right to
claim or assert hereafter that this Agreement was induced by fraud,
misrepresentation or mistake or is otherwise void,

10

--------------------------------------------------------------------------------

 

voidable or unenforceable as against that Releasing Party. This release is
intended to be a general release and to include all claims or counterclaims
which each Releasing Party does not know or suspect to exist at the time of
execution hereof, and this release extinguishes any such claims or
counterclaims.

 

(d)

The Releasing Parties each warrant, represent, and covenant not to sue or bring
(or continue) any claim or proceeding against any of the other Releasing Parties
with respect to the matters released pursuant to this Section 9.2, except to the
extent necessary to enforce or comply with any term of, or obligation created
by, this Agreement.  The remedy for breach of this covenant shall include, but
not be limited to, the breaching Party’s payment of all attorneys’ fees and
other expenses incurred by any of the Releasing Parties in connection with the
defense of any such claim, cause of action, or proceeding.

 

(e)

Each Releasing Party acknowledges and agrees that it has made an acceptable
investigation of the facts pertaining to this settlement, this Agreement, the
Ancillary Agreements and the matters pertaining hereto and thereto.  Each
Releasing Party further acknowledges and agrees that no party to this Agreement
has made representations outside of those contained in this Agreement and the
Ancillary Agreements, and each Releasing Party expressly agrees and represents
that it has not relied on any representation outside of this Agreement or the
Ancillary Agreements.

 

(f)

Nothing in this Section 9.2 shall be deemed to operate in contravention of
applicable law, including the right to make claims under applicable
whistleblower provisions.

 

(g)

For the avoidance of doubt, nothing in this Section ‎9.2 shall (i) release or
otherwise affect, impair or limit any claims of Reed or Kleinman as limited
partners or shareholders in any of the Mast Funds, which (x) have resulted from
the gross negligence, dishonesty, willful misconduct or bad faith of MCM, IA,
the Mast Funds, Steinberg or their related Releasing Parties, or (y) are based
on redemption requests that predate the Effective Date and challenge acts or
omissions of MCM, IA, the Mast Funds, Steinberg or their related Releasing
Parties that post-date the Effective Date, (ii) release or otherwise affect,
impair or limit MCM’s, the Mast Funds’, or IA’s respective obligations to
indemnify, exculpate, contribute to losses, or advance expenses of Reed or
Kleinman under the MCM LLC Agreement and each other MCM constituent document,
the IA LLC Agreement and each other IA constituent document, the governing
documents of the Mast Funds and their affiliates, or any other applicable
agreements or applicable law in accordance with the terms thereof, (iii) release
or otherwise affect, impair or limit GECM’s obligations to indemnify, exculpate,
contribute to losses, or advance expenses of Steinberg under each constituent
document of GECM and its affiliates, or any other applicable agreements or
applicable law in accordance with the terms thereof, (iv) affect the GP Corp
interest owned by Kleinman or Reed or any GEC performance shares or interests
held by Kleinman or Reed, (v) affect any Indaba Agreement, (vi) release any
claim arising from or relating to, limit or impair any rights or recovery under
or otherwise affect this Agreement or the Ancillary Agreements, or (vii) entitle
Reed or Kleinman to seek reimbursement from any MCM or any Mast Fund of the
legal fees and expenses of Boies, Schiller incurred through the Effective Date.

 

(h)

Notwithstanding anything contained herein to the contrary, this Section 9.2
shall not serve of a release or discharge of or by any of Dyal Capital Partners
(A), LP, Dyal Capital Partners (B), LP, or any of their respective officers,
directors, successors, assigns, members, stockholders, controlling persons and
affiliates.

11

--------------------------------------------------------------------------------

 

 

9.3

Non-Disparagement.  No Releasing Party will disparage the performance or
otherwise take any action which could reasonably be expected to adversely affect
another Releasing Party’s personal or professional reputation.

 

10.

Representations and Warranties. Each party represents and warrants to each other
party that, as of the Effective Date:

 

10.1

Consent under Certificate.  In accordance with Article XIV, Part III of its
Amended and Restated Certificate of Incorporation (the “Certificate”), GEC has
approved the acquisition by MCM (or its designee under the New Warrant) of any
and all shares of Common Stock contemplated under this Agreement or the New
Warrant (subject to the limitations set forth therein), and has waived any and
all other conditions, notice requirements and other limitations found in Article
XIV of the Certificate affecting the acquisition of such shares.  GEC has
provided MCM a copy of the Board resolutions authorizing such waiver and
approval.  

 

10.2

Consent under Tax Benefits Preservation Agreement.  In accordance with
Section 29 of that certain Tax Benefits Preservation Agreement, dated as of
January 20, 2015, by and between GEC (f/k/a Unwired Planet, Inc.) and
Computershare Trust Company, N.A. (the “Rights Plan”), the Board has granted an
exemption under the Rights Plan with respect to the acquisition by MCM (or its
designee under the New Warrant) of any and all shares of Common Stock
contemplated under this Agreement or the New Warrant (subject to the limitations
set forth therein), and has waived any and all other conditions, notice
requirements (including those regarding the submission of an Exemption Request,
as such term is defined in the Rights Plan) and other limitations found in the
Rights Plan affecting the acquisition of such shares, or that would otherwise
cause any Rights (as defined in the Rights Plan) to become exercisable pursuant
to the Rights Plan in relation thereto.  GEC has provided MCM a copy of the
Board resolutions authorizing such exemption and waiver.

 

10.3

Organization; Authority. Each party that is an entity is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and fully
perform its obligations hereunder and under the Ancillary Agreements. The
execution and delivery of this Agreement and each Ancillary Agreement to which
it is a party by such party and performance by such party of its obligations
hereunder and thereunder have been duly authorized by all necessary action on
the part of such party. This Agreement and each Ancillary Agreement to which it
is a party has been duly executed by such party, and when delivered by such
party in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. All necessary consents or
other actions under family law and domestic relations orders has been obtained
in connection with this Agreement and the Ancillary Agreements to which such
party or its assets are bound.

 

10.4

No Conflicts. The execution, delivery and performance by such party of this
Agreement and the Ancillary Agreement to which it is a party and the performance
by such party of its obligations hereunder and thereunder will not (a) result in
a violation of the organizational

12

--------------------------------------------------------------------------------

 

documents of such party, as applicable, (b) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such party is a party, or (c) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such party, except in the case of clauses (b) and (c), for
such conflicts, defaults, rights or violations which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such party to perform its obligations hereunder.

 

10.5

Legal Counsel.  Such party has been advised to seek legal counsel, engage a
financial advisor, seek tax counsel and receive GAAP and tax advice from
accountants in connection with this Agreement and the Ancillary
Agreements.  Each party has relied on its own advisors and legal counsel and not
on any other party to this Agreement in entering into this Agreement and the
Ancillary Agreements.

 

11.

Publicity Regarding Settlement: News Release.

 

11.1

Characterization of Separation. Each party agrees that in characterizing or
describing the settlement and resolution of the matters contemplated hereby,
including the terms and conditions of this Agreement, neither party will make
any statements to third parties that such party has been successful, attained a
victory or prevailed in any of these matters or make any characterization to
that effect. Each party acknowledges that this Agreement is the product of a
compromise, a good outcome for all parties and that none of them has attained a
victory or prevailed in the matters described herein.

 

11.2

Press Release; SEC Filings. GEC shall within one business day following the
Effective Date issue a press release substantially in the form attached hereto
as Annex 6. GEC will file with the SEC an unredacted copy of this Agreement and
the Ancillary Agreements in a Form 8-K.  GEC shall provide MCM with a reasonable
opportunity to review and comment on such Form 8-K in advance of filing and
shall accept any such reasonable and timely comments of MCM.  MCM and Steinberg
will file with the SEC an unredacted copy of this Agreement and the applicable
Ancillary Agreements in an amendment to Schedule 13D.  MCM shall provide GEC
with a reasonable opportunity to review and comment on such amendment in advance
of filing and shall accept any such reasonable and timely comments of GEC.  

 

12.

Miscellaneous

 

12.1

Additional Assurances. Each party agrees to execute, acknowledge and deliver
such further instruments, and to do such other acts, as may be reasonably
necessary in order to carry out the intent and purposes of this Agreement.

 

12.2

Compromise and Settlement. This Agreement is entered into solely by way of
compromise and settlement of all outstanding matters among the parties as of the
Effective Date and is not and shall not be construed as an admission of
liability, responsibility or fault by any party.

 

12.3

Expenses.  All costs and expenses incurred in connection with this Agreement and
the separation contemplated hereby shall be paid by the party incurring such
costs and expenses.

13

--------------------------------------------------------------------------------

 

 

12.4

Choice of Law.  This Agreement will be governed by the Laws of the State of
Delaware that are applicable to contracts made in and performed solely in
Delaware.

 

12.5

Enforcement.

 

(a)

Any dispute arising under, related to or otherwise involving this Agreement or
the transactions contemplated hereby will be litigated in the Court of Chancery
of the State of Delaware. The parties agree to submit to the jurisdiction of the
Court of Chancery of the State of Delaware, waive any objection on the basis of
inconvenient forum or improper venue and waive trial by jury. The parties do not
consent to mediate any disputes before the Court of Chancery.

 

(b)

Notwithstanding the foregoing, if there is a determination that the Court of
Chancery of the State of Delaware does not have subject matter jurisdiction over
any dispute arising under this Agreement, the parties agree that: (i) such
dispute will be adjudicated only by, and will be subject to the exclusive
jurisdiction and venue of, the Superior Court of Delaware of and for the County
of New Castle; (ii) if the Superior Court of Delaware does not have subject
matter jurisdiction over such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
Complex Commercial Litigation Division of the Superior Court of the State of
Delaware of and for the County of New Castle; and (iii) if the Complex
Commercial Litigation Division of the Superior Court of the State of Delaware
does not have subject matter jurisdiction over such dispute, then such dispute
will be adjudicated only by, and will be subject to the exclusive jurisdiction
and venue of, the United States District Court for the State of Delaware.

 

(c)

Each of the parties irrevocably (i) consents to submit itself to the personal
jurisdiction of the Delaware courts in connection with any dispute arising under
this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for relief from the Delaware
courts or any other court or governmental body and (iii) agrees that it will not
bring any action arising under this Agreement in any court other than the
Delaware courts. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)

Process may be served in the manner specified in Section 12.6, such service will
be deemed effective on the date of such notice, and each party irrevocably
waives any defenses or objections it may have to service in such manner.

 

(e)

The parties irrevocably stipulate that irreparable damage would occur if any of
the provisions of this Agreement were not performed per their specific terms.
Accordingly, each party will be entitled to specific performance of the terms
hereof in addition to any other remedy to which it is entitled at law or in
equity.

 

(f)

The court shall award attorneys’ fees and expenses and costs to the
substantially prevailing party in any action (including appeals) for the
enforcement or interpretation of this Agreement. If there are cross claims in
such action (including appeals), the court will determine which party is the
substantially prevailing party as to the action as a whole and

14

--------------------------------------------------------------------------------

 

award fees, expenses and costs to such party.

 

12.6

Notices.  All notices and other communications hereunder will be in writing in
the English language and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

(a)

If to GEC, GECM, GP Corp:c/o Great Elm Capital Group, Inc.

800 South Street, Suite 230

Waltham, MA 02453

Attention: General Counsel; with a copy

 

(which shall not constitute notice) to:Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Attention: Michael J. Mies; and

 

(b)

If to Reed or Kleinman:Adam M. Kleinman

Great Elm Capital Management, Inc.

800 South Street, Suite 230

Waltham, MA 02453; with a copy

 

(which shall not constitute notice) to:Boies, Schiller Flexner LLP

575 Lexington Avenue, 7th Floor

New York, NY 10022

Attention: Eric Brenner; and

 

(c)

if to Steinberg, any Mast Fund, MCM or IA:c/o MAST Capital Management, LLC

31 St. James Avenue, 6th Floor

Boston, MA 02116

Attention: David J. Steinberg.

 

12.7

No Third Party Beneficiaries.  Except to the extent provided in Section 9.2,
this Agreement is solely for the benefit of the parties. Except to the extent
provided in Section 9.2, no other person will be entitled to rely on this
Agreement or to anticipate the benefits of this Agreement as a third party
beneficiary hereof.

 

12.8

Assignment.  Except as provided in this Section 12.8, no party may assign,
delegate or otherwise transfer this Agreement or any rights or obligations under
this Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other parties hereto. Subject to the
foregoing, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns. Any assignment in violation of this Section 12.8 will be null and void.

 

12.9

No Waiver.  No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Agreement are cumulative to, and
not

15

--------------------------------------------------------------------------------

 

exclusive of, any rights or remedies otherwise available.

 

12.10

Severability.  Any term or provision hereof that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the invalid, void or unenforceable term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares any term or provision hereof invalid,
void or unenforceable, the court or other authority making such determination
will have the power to and will, subject to the discretion of such body, reduce
the scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, void or unenforceable term
or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

 

12.11

Amendment.  To be valid against any party, a waiver, extension, amendment,
modification or supplement of this Agreement must be in an instrument in writing
signed by such party.  

 

12.12

Entire Agreement.  This Agreement, the Ancillary Agreements and Indaba
Agreements contain the entire agreement of the parties and supersedes all prior
and contemporaneous agreements, negotiations, arrangements, representations and
understandings, written, oral or otherwise, between the parties with respect to
the subject matter hereof.

 

12.13

Counterparts.  This Agreement may be executed in one or more counterparts
(whether delivered by electronic copy or otherwise), each of which will be
considered one and the same agreement and will become effective when two or more
counterparts have been signed by each of the parties and delivered to the other
party. Each party need not sign the same counterpart.

 

12.14

Construction and Interpretation.  When a reference is made in this Agreement to
a section or article, such reference will be to a section or article of this
Agreement, unless otherwise clearly indicated to the contrary. Whenever the
words “include,” “includes” or “including” are used in this Agreement they will
be deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article and section references are
references to the articles and sections of this Agreement, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any gender will include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning. A reference to any legislation or to
any provision of any legislation will include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation. If any ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. No prior draft of
this Agreement will be used in the interpretation or construction of this
Agreement. Headings are used for convenience only and will not in any way affect
the construction or interpretation of this Agreement.

 

16

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES FOLLOW]

 

 

17

--------------------------------------------------------------------------------

 

This Agreement has been duly executed and delivered as of the date first written
above.

 

Great Elm Capital Group, Inc.Great Elm Capital Management, Inc.

 

By:/s/ Richard S. ChernicoffBy:/s/ Richard S. Chernicoff

Name:Richard S. ChernicoffName:Richard S. Chernicoff

Title:Chief Executive OfficerTitle:Chief Executive Officer

 

GECC GP Corp.

 

By:/s/ Richard S. Chernicoff

Name:Richard S. Chernicoff

Title:Treasurer

 

 

MAST Capital Management LLCMAST CAPITAL MANAGEMENT IA Holdings LLC

 

By:/s/ David SteinbergBy:/s/ David Steinberg

Name:  David SteinbergName:  David Steinberg

Title:Managing MemberTitle:  Managing Member

 

mast credit opportunities IMast OC I Master Fund L.P.

master fund limited

 

By Mast Capital Management, LLC, By Mast Capital Management, LLC,

its investment managerits investment manager

 

 

By:/s/ David SteinbergBy:/s/ David Steinberg

Name:  David SteinbergName:  David Steinberg

Title:Managing MemberTitle:  Managing Member

 

 

Mast Select Opportunities Mast Admiral Master Fund, L.P.

Master Fund, L.P.

 

By Mast Capital Management, LLC, By Mast Capital Management, LLC,

its investment managerits investment manager

 

 

By:/s/ David SteinbergBy:/s/ David Steinberg

Name:  David SteinbergName:  David Steinberg

Title:Managing MemberTitle:  Managing Member

 

/s/ David J. Steinberg

David J. Steinberg

 

 

/s/ Peter A. Reed

Peter A. Reed

 

--------------------------------------------------------------------------------

 

 

 

/s/ Adam M. Kleinman

Adam M. Kleinman

 

--------------------------------------------------------------------------------

 

Annex 1

AMENDED AND RESTATED SENIOR SECURED NOTE

$3,300,000

September 18, 2017

 

FOR VALUE RECEIVED, GECC GP Corp, a Delaware corporation (“Obligor”), hereby
unconditionally promise to pay to the order of MAST Capital Management, LLC, a
Delaware limited liability company (“MAST”), and each other holder from time to
time party hereto (together with MAST, each, a “Holder” and collectively, the
“Holders”), the aggregate principal amount of THREE MILLION THREE HUNDRED
THOUSAND DOLLARS AND NO/100s ($3,300,000), together with all accrued and unpaid
interest, fees, expenses and costs at the rate and payable in the manner stated
herein. Capitalized terms used herein without definition shall have the meanings
given to such terms in this Senior Secured Note (as may be amended, restated,
amended and restated, supplemented, or otherwise modified from time to time,
this “Note”).

WHEREAS, Obligor and MAST entered into a Senior Secured Note, dated November 3,
2016 in an original aggregate principal amount of $10,824,000 (the “Original
Note”).

WHEREAS, concurrent with the execution and delivery of this Note, Obligor,
Holder and others are delivering a Separation Agreement (the “Separation
Agreement”) that provides for, among other things, the amendment and restatement
of the Original Note and cancellation of interest thereon for this Note.

NOW, THEREFORE, subject to the conditions set forth in this Agreement, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows

1.Definitions.  All capitalized terms used herein without definition shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Collateral Assignment” means, that certain Collateral Assignment of Profit
Sharing Agreement, dated as of November 3, 2016, between Obligor and Holders, as
amended by the Separation Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
Banks in New York City are authorized or obligated by applicable law or
executive order to close.

“Change of Control” means an event or series of related events pursuant to which
(a) Great Elm Capital Group, Inc. ceases to own and control legally and
beneficially at least fifty eighty (80%) of the outstanding equity securities of
Obligor entitled to vote for the board of directors or equivalent governing body
of Obligor on a fully diluted basis or (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Obligor cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in

Annex 1-1

--------------------------------------------------------------------------------

clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

“Collateral” means all of the “Collateral” referred to in Section 11 of this
Note and all other property that is intended under the terms of this Note to be
subject to Liens in favor of the Holder to secure the Obligations.

“Dollars” and “$” means lawful money of the United States of America.

“Effective Date” has the meaning set forth in the Separation Agreement.

“Event of Default” means any event or condition referred to in Section 6.

“GECM” means Great Elm Capital Management, Inc., a Delaware corporation.

“LIBOR” means the ninety day British Bankers Association London Interbank
Offered Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of each calendar
quarter occurring between September 18, 2017 and the earlier of (i) repayment in
full in cash of the Obligations and (ii) the Maturity Date, for Dollar deposits
(for delivery on the first day of such 90 day period) with a term equivalent to
such 90 day period.  If BBA LIBOR is no longer published then the parties shall
select a spread over United States Treasury Notes that most closely represents
BBA LIBOR from the Effective Date to the date BBA LIBOR is no longer published.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Obligor; (b) a
material impairment of the ability of Obligor to perform its obligations under
this Note; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against Obligor of the Note.

“Maturity Date” means November 3, 2026.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Obligor arising under this Note, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Obligor or of any
proceeding under any bankruptcy law naming Obligor as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Profit Agreement” means that certain Profit Sharing Agreement, dated as of the
date

Annex 1-2

--------------------------------------------------------------------------------

hereof, by and between GECM and Obligor, as may be amended, restated
supplemented or otherwise modified in accordance with the terms hereof.

“Required Holders” means, at any time, Holders holding more than 50% of the
aggregate outstanding principal amount of the Note.

2.The Note.

(a)The Obligor shall pay cash interest on the Note at the rate of LIBOR plus
three percent per annum in advance on the first Business Day of each calendar
quarter following the Effective Date.  All computations of interest and fees for
the Note shall be made on the basis of a 360-day year and actual days elapsed.

(b)The entire principal balance of the Note, together with all accrued but
unpaid interest, fees, expenses, costs and other Obligations, shall be due and
payable on a pro rata basis to the Holders on the Maturity Date.

(c)The Obligor shall make all payments under this Note when due in immediately
available funds in Dollars without setoff, recoupment or deduction and
regardless of any counterclaim or other defense. Any amounts repaid or repaid in
respect of the Note may not be reborrowed.

(d)Upon the occurrence and during the continuance of an Event of Default, the
outstanding principal balance on the Note, all accrued interest thereon and all
other Obligations shall bear interest at a rate equal to the rate otherwise
applicable thereto plus two percent (the “Default Rate”).

(e)Upon receipt of any cash proceeds, insurance proceeds, condemnation awards or
indemnity or other payments in connection with any of the following, the Obligor
shall prepay the Note on a pro rata basis in an amount equal to 100% of such
cash proceeds immediately upon receipt thereof: (1) dispositions of any material
property or assets of Obligor, (2) the sale or issuance of any membership
interests in the Obligor or any of its subsidiaries and (3) the incurrence or
issuance by the Obligor of any indebtedness (other than the Note). Prepayments
made under this Section 2(e) shall be applied: first, to any fees and expenses
of Holders, second, to any accrued and unpaid interest on the Note, third, to
the outstanding principal amount of the Note and fourth, to all other
Obligations. Notwithstanding the foregoing, this Section 2(e) shall not apply to
the Obligor’s receipt of proceeds under the Profit Agreement or the reinvestment
thereof, subject to Section 5(c).

(f)The Obligor may, upon concurrent written notice to the Holders, at any time
voluntarily prepay the Note on a pro rata basis in whole or in part in an amount
equal to the outstanding principal amount of the Note then being repaid,
together with any accrued and unpaid interest thereon to the prepayment date.

(g)The Obligor shall make a mandatory annual amortization payment on the
outstanding principal amount of the Note on a pro rata basis within 30 days of
each fiscal year end of Obligor in the aggregate amount of $76,000 per annum.

(h)All payments in respect of principal, interest or fees on the Note shall be
made pro rata to the Holders in accordance with the outstanding principal amount
of the Note held by each

Annex 1-3

--------------------------------------------------------------------------------

Holder.

(i)The Note and of all other Obligations shall be evidenced by one or more
accounts or records maintained by Holders.  The accounts or records maintained
by Holders shall be conclusive absent manifest error.

(j)Notwithstanding any provision in this Note, it is not the parties’ intent to
contract for, charge or receive interest at a rate that is greater than the
maximum rate permissible by law that a court of competent jurisdiction shall
deem applicable hereto (the “Maximum Rate”). If a court of competent
jurisdiction shall finally determine that the Obligor have actually paid to the
Holders an amount of interest in excess of the amount that would have been
payable if all of the Obligations had at all times borne interest at the Maximum
Rate, then such excess interest actually paid by the Obligor shall be applied as
follows: first, to the payment of Holders’ accrued interest, cost, expenses,
professional fees and any other Obligations; second, to the payment of
outstanding principal on the Note; and third, after all Obligations are repaid,
the excess (if any) shall be refunded to the Obligor.

(k)Any and all payments by or on account of the Obligor under the Note shall be
made in cash in Dollars and shall, to the extent permitted by applicable law, be
made free and clear of and without reduction or withholding for any taxes.  If
Obligor or the Holders shall be required by law to withhold or deduct any taxes,
the sum payable by the Obligor shall be increased as necessary so that after any
required withholding or deduction, the Holder receives an amount equal to the
sum it would have otherwise received, unless such withholding is as a result of
Holder not being a US Person for federal income tax purposes.  

3.Representations and Warranties.  The following representation and warranties
of the Obligor shall be made on the Effective Date.

(a)The Obligor is a corporation duly organized, legally existing and in good
standing under the laws of the State of Delaware.

(b)The execution, delivery and performance by the Obligor of the Note has been
authorized by all necessary action and do not and will not (i) contravene the
terms of the Obligor’s certificate of formation or operating agreement, (ii)
conflict with or result in any breach or contravention of, or the creation of
any contractual obligation or any order of any governmental authority or (iii)
violate any law. The Note has been duly executed and delivered by Obligor. The
Note will constitute the legal, valid, and binding obligation of Obligor,
enforceable against Obligor in accordance with its terms, except that (x) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws, now or hereafter in
effect, affecting creditors’ rights and remedies generally and (y) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court or arbitrator
before which any proceeding therefor may be brought.

(c)No approval, consent, exemption. authorization, or other action by, or notice
to, or filing with any court, governmental authority or any other person or
entity is required in connection with the execution, delivery and performance by
the Obligor of the Note or the transactions contemplated hereby or of the
exercise by any Holder of any of its rights and remedies under the Note or the
conduct of its businesses.

(d)There are no actions, suits, proceedings, claims or disputes pending or, to
the

Annex 1-4

--------------------------------------------------------------------------------

knowledge of the Obligor after due and diligent investigation, threatened or
contemplated, at law (including environmental laws), in equity, in arbitration
or before any governmental authority, by or against the Obligor or against any
of its properties or revenues that either individually or in the aggregate, if
determined adversely, could be expected to have a Material Adverse Effect.

(e)No Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Note.

(f)The Obligor has all licenses, permits and other governmental approvals
required in order to operate its business as presently contemplated and no
license, permit or other governmental approval has been revoked, suspended,
expired or otherwise impaired or is subject to investigation or other inquiry.

(g)The property and assets of the Obligor are subject to no Liens other than
Liens permitted under Section 5(a).

(h)The Obligor has incurred no indebtedness other than indebtedness permitted
under Section 5(b).

(i)The Obligor has filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets otherwise due and payable.  

(j)The Obligor has disclosed to the Holders all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of Obligor in connection with the transactions
contemplated hereby and the negotiation of this Note (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or material omissions of fact.

(k)Except as contemplated in the Separation Agreement, no event, circumstance or
condition has occurred since November 6, 2016 that could have a Material Adverse
Effect.

4.Affirmative Covenants.

(a)The Obligor shall, as soon as available, but in any event within 90 days
after the end of each fiscal year of the Obligor, provide to the Holders, a copy
of the balance sheet of Obligor as at the end of such year and the related
statements of income.

(b)The Obligor shall, as soon as available, but in any event within 60 days
after the end of each fiscal quarter of the Obligor, provide to the Holders
(i) a reasonably detailed report showing all revenues received by Obligor from
GECM pursuant to the Profit Agreement, and (ii) all expenses of Obligor, in each
case, in respect of such calendar quarter.

(c)The Obligor shall promptly deliver to the Holder, in form and substance
satisfactory to the Holders, copies of (i) any audit reports, management letters
or recommendations submitted to Obligor by accountants in connection with the
accounts or books of the Obligor, (ii) each annual report, financial statement,
report or communication sent to any member or manager of the

Annex 1-5

--------------------------------------------------------------------------------

Obligor, and (iii) such additional information regarding the business, financial
legal or corporate affairs of the Obligor that the Holder may request.

(d)The Obligor shall promptly notify the Holder of (i) the occurrence of any
Event of Default, (ii) of any matter that could reasonably be expected to have a
Material Adverse Effect, or (iii) the commencement of any actions, suits,
proceedings, claims or disputes affecting the Obligor that could reasonably be
expected to have a Material Adverse Effect. Each notice pursuant to this Section
shall be made setting forth all reasonably requested detail requested by the
Holder but the Obligor shall not be required to waive attorney client privilege
or other evidentiary privilege in connection therewith.

(e)The Obligor shall promptly pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Obligor; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property; and (c) all indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

(f)The Obligor shall preserve, renew and maintain in full force and effect its
legal existence and good standing under the laws of the State of Delaware; (b)
take all action to maintain all rights, privileges, permits and licenses
necessary or desirable in the normal conduct of its business and (c) preserve or
renew any of Obligors registered patents, trademarks, trade names and service
marks.

(g)The Obligor shall comply in all respects with the requirements of all laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which such requirement of law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.

(h)The Obligor shall maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Obligor.

(i)The Obligor shall permit representatives of the Holders to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and accountants, all at the expense of the Obligor and at such
reasonable times during normal business hours and as often as may be reasonably
desired.  The Obligor shall not be required to waive attorney client privilege
or other evidentiary privilege in connection therewith.

(j)This Note has been extended by the Holders solely in connection with the
transactions contemplated by the Separation Agreement and not in contravention
of applicable law.

5.Negative Covenants.

(a)The Obligor shall not create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than Liens pursuant this Note.

Annex 1-6

--------------------------------------------------------------------------------

(b)The Obligor shall not create, incur, assume or suffer to exist any
indebtedness other than (i) indebtedness and other Obligations pursuant to the
Note and (ii) indebtedness incurred in the ordinary course of the Obligor’s
business that does not exceed $10,000 in the aggregate at any time.

(c)Without the prior consent of the Required Holders, the Obligor shall not make
any investments other than (i) cash, (ii) certificates of deposits insured by
FDIC, (iii) deposit accounts and money market accounts insured by FDIC, (iv)
U.S. treasuries, (v) shares of common stock of Great Elm Capital Corp. and (vi)
other investments approved by a majority of the independent directors of Great
Elm Capital Group, Inc., including at least one director nominated pursuant to
the Indaba Agreements (as defined in the Separation Agreement), if any.

(d)The Obligor shall not merge, dissolve, liquidate, consolidate with or into
another entity, or dispose, sell or transfer (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any person or entity.

(e)The Obligor shall not change its legal name, jurisdiction of organization,
entity type or place of business without the prior written consent of the
Holder.

(f)The Obligor shall not dispose, sell or transfer any of its assets, other than
investments (excluding, for the avoidance of doubt, the Profit Agreement) sold
in the ordinary course of business.

(g)The Obligor shall not make, directly or indirectly, any payment, dividend or
distribution to any of its stockholders, except to the extent that stockholders
have tax obligations with respect to any income generated by Obligor or the
Obligor’s business.

(h)The Obligor shall not issue or sell any shares to any person or entity
without the prior written consent of the Required Holders and provided that the
proceeds from such sale or issuance are applied to prepay the Note in accordance
with Section 2(e).

(i)The Obligor shall not enter into any transaction of any kind with any
Affiliate thereof, whether or not in the ordinary course of business, other than
(i) the transactions contemplated by this Note, the Acquisition Agreement, the
Separation Agreement and the Profit Agreement, (ii) a tax sharing agreement
providing for the Obligor to pay to an Affiliate amounts in respect of taxes
that would have been owed by the Obligor if the Obligor filed tax returns on a
stand-alone basis and (iii) any other transaction that is on fair and reasonable
terms substantially as favorable to Obligor as would be obtainable by Obligor in
a comparable arm’s length transaction with an unrelated third party, as
determined by the board of directors of Obligor.

(j)The Obligor shall not enter into any contractual obligation that prohibits
the Obligor from creating, incurring, assuming or suffering to exist the
indebtedness or Liens contemplated hereby.

(k)The Obligor shall not engage in any material line of business substantially
different from the line of business contemplated by Obligor on the date hereof.

(l)The Obligor shall not amend the Profit Agreement or the Acquisition Agreement
without the consent of the Required Holders.

Annex 1-7

--------------------------------------------------------------------------------

6.Events of Default.  Any of the following shall constitute an Event of Default:

(a)Obligor fails to pay (i) when and as required to be paid herein, any amount
of principal of the Note, or (ii) within three days after the same becomes due,
any interest on the Note,  any fee due hereunder, or any other amount payable
hereunder.

(b)The Obligor fails to perform or observe any other term, covenant or agreement
contained in this Note not specifically addressed in this Section 6 and such
failure has not been cured within 30 calendar days of receipt by Obligor of
written notice from Holder thereof.

(c)Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of Obligor herein, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made.

(d)The termination of existence, dissolution, winding up or liquidation of
Obligor.

(e)The Obligor institutes or consents to the institution of any proceeding under
any bankruptcy law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of the Obligor and the appointment continues
undischarged or unstayed for 30 calendar days; or any proceeding under any
bankruptcy law relating to the Obligor or to all or any material part of its
property is instituted without the consent of the Obligor and continues
undismissed or unstayed for 30 calendar days, or an order for relief is entered
in any such proceeding.

(f)The Obligor becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due.

(g)There is entered against the Obligor one or more final judgments or orders
for the payment of money  or any one or more non-monetary final judgments that
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (i) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (ii) there is a period of 30 consecutive calendar days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

(h)Any material provision of this Note, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or Obligor or any other Person contests in any manner the
validity or enforceability of any provision of this Note; or Obligor denies that
it has any or further liability or obligation under this Note; or Obligor seeks
to challenge or assert the invalidity of any Lien granted hereunder on the
Collateral, or purports to revoke, terminate or rescind any provision of this
Note.

(i)There occurs any Change of Control.

(j)There occurs a material breach by Obligor or GECM under the Acquisition
Agreement or the Profit Agreement that has not been cured (to the extent capable
of being cured) by Obligor or GECM, as applicable, within 10 business days
written notice of such material breach from Holders to Obligor or GECM, as the
case may be, or any of such agreements is terminated.

Annex 1-8

--------------------------------------------------------------------------------

7.Remedies.  

(a)If any Event of Default occurs and is continuing, the Holders may, upon
written notice to Obligor, take any or all of the following actions: (i) declare
the unpaid principal amount of the Note, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder to be immediately due
and payable, without presentment, demand, protest, notice or defense of any
kind, all of which are hereby expressly waived by the Obligor; or (ii) exercise
all rights and remedies available to the Holders under this Note and all rights
and remedies under applicable law; provided, however, that upon the occurrence
of an actual or deemed entry of an order for relief with respect to the Obligor
under any bankruptcy law, the unpaid principal amount of the Note and all
interest and other amounts as aforesaid shall automatically become due and
payable without any requirement of notice or other action by Holders.

(b)No failure by any Holder to exercise, and no delay by any Holder in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

8.Application of Funds.  After the exercise of remedies provided for in Section
7 (or after the Note has automatically become immediately due and payable as set
forth in the proviso to Section 7(a)), any amounts received on account of the
Obligations shall be applied by the Holders on a pro rata basis in the order
that they shall determine in their sole discretion.

9.Application Amendments; Waivers.   No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Obligor or therefrom,
shall be effective unless in writing signed by the Required Holders and the
Obligor, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall, without the prior written consent of
each Holder:

(i)extend the Maturity Date or postpone any date scheduled for payment of
principal or interest of this Note, or any fee payable to any Holder;

(ii)reduce the principal amount of this Note or the rate of interest applicable
to this Note owing to a Holder or reduce any fee payable to any Holder, without
the prior written consent of such Holder (except that Required Holders may elect
to waive or rescind any imposition of the Default Rate);

(iii)alter, amend or modify this Section 9; or alter the definition of “Required
Holders”, in each case, without the prior written consent of all Holders;

(iv)alter, amend or modify any provision providing for the pro rata application
of payments to the Holders;

(v)subordinate the Note in right of payment or lien priority; or

(vi)release all or substantially all of the Collateral.

Annex 1-9

--------------------------------------------------------------------------------

(b)Any such amendment or waiver shall apply equally to each Holder and shall be
binding upon the Obligor, the Holders and all future holders of the
Obligations.  In the case of any waiver, Obligor and Holders shall be restored
to their former positions and rights, and any Event of Default waived shall be
deemed to be cured and not continuing, but no waiver of a specific Event of
Default shall extend to any subsequent Event of Default (whether or not the
subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(c)If the consent of any Holder is requested pursuant to this Section 9 and such
consent is denied (a “Non-Consenting Holder”), then the Required Holders may
elect to assign any Non-Consenting Holder’s interest in the Note pro rata to any
other Holder who wishes to purchase such non-consenting Holder’s Note
(collectively, “Participating Holders”) or to any other Person designated by the
Required Holders (a “Designated Holder”), for a price equal to (i) the then
outstanding principal amount thereof plus (ii) accrued and unpaid interest and
fees due such Non-Consenting Holder.  In the event the Required Holders elect to
require any Non-Consenting Holder to assign its Note to Participating Holders or
to the Designated Holder, Agent will so notify such Holder in writing within
thirty (30) days following such Non-Consenting Holder’s denial, and such
Non-Consenting Holder will assign its interest to Participating Holders or the
Designated Holder no later than five (5) days following receipt of such notice
pursuant to an Assignment Agreement executed by such Non-Consenting Holder, the
Participating Holders or the Designated Holder, as applicable.

10.Assignment.  Any Holder may, without consent of the Obligor, at any time
assign to any holder of its membership interests or sell participations to one
or more persons or entities all or a portion of its rights under this Agreement
(including all or a portion of its right of repayment of the Note and the other
Obligations) pursuant to an assignment and assumption agreement in substantially
the form of Exhibit A hereto.  If requested by any Holder, Obligor shall execute
one or more new notes substantially in the form hereof to reflect any assignment
of the Note in accordance with this Section 10.

11.Security Interest.

(a)All capitalized terms used in this Section 11 without definition shall have
the meanings given to such terms under the Uniform Commercial Code of the State
of Delaware (the “Code”).

(b)To secure the prompt and complete payment, performance and observance of all
of the Obligations, Obligor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Holder, a Lien upon all of its right, title and
interest in, to and under the Profit Agreement and all Proceeds thereof (the
“Collateral”).

(c)Holders’ Rights; Limitations on Holders’ Obligations.  

(i)It is expressly agreed by Obligor that, anything herein to the contrary
notwithstanding, Obligor shall remain liable under each of its Contracts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Holders shall not have any obligation or liability
under any Contract by reason of or arising out of this Note or the granting
herein of a Lien thereon or the receipt by Holders of any payment relating to
any Contract pursuant hereto.  Holders shall not be required or obligated in any
manner to perform or fulfill any of the obligations of Obligor under or pursuant
to any Contract, or to make any payment, or to make

Annex 1-10

--------------------------------------------------------------------------------

any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any Contract, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

(ii)Holders may at any time after an Event of Default has occurred and is
continuing, notify GECM (or any assignee or successor thereto or other
counterparty under the Profit Agreement) that Holders have a security interest
in the Profit Agreement, and that payments thereunder shall be made directly to
Holders; provided Holders shall also provide notice to Obligor within 10
business days of delivering such notice to GECM.  Once any such notice has been
given, the Obligor shall not give any contrary instructions to GECM (or any
assignee or successor thereto or other counterparty under the Profit Agreement)
without Requisite Holders’ prior written consent.

(iii)At any time after of Event of Default, Holders’ may, upon reasonable notice
to Obligor, in Holders’ own names, or in the name of a nominee of Holders
communicate with GECM (or any assignee or successor thereto or other
counterparty under the Profit Agreement) to verify with such Persons, to
Holders’ satisfaction, the existence, terms of, supporting detail for, and any
other matter relating to, the Profit Agreement.  

(d)Representations and Warranties.  Obligor represents and warrants that:

(i)Obligor has rights in and the power to transfer each item of the Collateral
upon which it purports to grant a Lien hereunder free and clear of any and all
Liens other than Liens permitted under the Note.

(ii)No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed by Obligor in favor of Holders pursuant to this Note.

(iii)This Note is effective to create a valid and continuing Lien on and, upon
the filing of the Financing Statement, a perfected Lien in favor of Obligor on
the Collateral with respect to which a Lien may be perfected by filing pursuant
to the Code.  Such Lien is prior to all other Liens and is enforceable as such
as against any and all creditors of and purchasers from Obligor.  All action by
Obligor necessary or desirable to protect and perfect such Lien on each item of
the Collateral has been duly taken.

(iv)obligor’s name as it appears in official filings in the state of its
incorporation or organization, the type of entity of obligor, organizational
identification number issued by obligor’s state of incorporation or
organization, obligor’s state of organization or incorporation, the location of
obligor’s chief executive office, principal place of business, and the locations
of its books and records concerning the Collateral as provided to holders on or
prior to the date hereof are complete, true and correct in  all respects.
obligor has only one state of incorporation or organization.

(e)Obligor covenants and agrees with each Holder that from and after the date of
this Note and until full and final repayment in cash of the Obligations:

(i)At any time and from time to time, upon the written request of Holders and

Annex 1-11

--------------------------------------------------------------------------------

at the sole expense of Obligor, Obligor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Holders may reasonably require to obtain the full benefits of this
Note and of the rights and powers herein granted, including (A) using its best
efforts to secure all consents and approvals necessary or appropriate for the
assignment to or for the benefit of Holders of any Contract held by Obligor
comprising part of the Collateral and to enforce the security interests granted
hereunder; and (B) filing any financing or continuation statements under the
Code with respect to the Liens granted hereunder.

(ii)Unless Holders shall otherwise consent in writing (which consent may be
revoked), Obligor shall deliver to Holders all Collateral consisting of
negotiable Documents, certificated securities, Chattel Paper and Instruments (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank) promptly after Obligor receives the same.

(iii)Obligor hereby irrevocably authorizes Holders at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (A) indicate the
Collateral (x) as described in this Section 11, or (y) as being of an equal or
lesser scope or with greater detail, and (B) contain any other information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Obligor is
an organization, the type of organization and any organization identification
number issued thereto.  Obligor agrees to furnish any such information to the
Holders promptly upon request.  Obligor also ratifies its authorization for the
Holders to have filed in any Uniform Commercial Code jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

(iv)Obligor shall keep and maintain, at its own cost and expense, satisfactory
and complete records of the Collateral, including a record of any and all
payments received and any and all credits granted with respect to the Collateral
and all other dealings with the Collateral.  Obligor shall mark its books and
records pertaining to the Collateral to evidence this Note and the Liens granted
hereby.  If Obligor retains possession of any Chattel Paper or Instruments with
Holders’ consent, such Chattel Paper and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of MAST Capital Management, LLC.”

(v)In all material respects, Obligor will perform and comply with all
obligations in respect of the Collateral and all other agreements to which it is
a party or by which it is bound relating to the Collateral.

(vi)Obligor will not create, permit or suffer to exist, and Obligor will defend
the Collateral against, and take such other action as is necessary to remove,
any Lien on the Collateral, and will defend the right, title and interest of
Obligor in and to any of Obligor’s rights under the Collateral against the
claims and demands of all Persons whomsoever.

(vii)Obligor will not sell, license, lease, transfer or otherwise dispose of any
of the Collateral, or attempt or contract to do so except as permitted by the
Note.

(viii)Obligor will, if so requested by Holders from time to time, furnish to
Holders statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as Holders
may reasonably request, in such detail as Holders may reasonably specify.

Annex 1-12

--------------------------------------------------------------------------------

(ix)Obligor will advise Holders promptly, in reasonable detail, (i) of any Lien
or claim made or asserted against any of the Collateral which could reasonably
be expected to have a Material Adverse Effect, and (ii) of the occurrence of any
other event which would have a Material Adverse Effect on the aggregate value of
the Collateral or on the Liens created hereunder.

(x)Without limiting any other restrictions that may be set forth in this Note,
Obligor shall not reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof without the prior written consent of Holders.

(xi)Obligor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of Holders and agrees that it will
not do so without the prior written consent of Holders, subject to Holders
rights under Section 9-509(d)(2) of the Code.

(f)Rights and Remedies Upon Default.

(i)In addition to all other rights and remedies granted to it under this the
Note and under any other instrument or agreement securing, evidencing or
relating to any of the Obligations, if any Event of Default shall have occurred
and be continuing, Holders may exercise all rights and remedies of a secured
party under the Code.  Without limiting the generality of the foregoing, Obligor
expressly agrees that in any such event Holders, without demand of performance
or other demand, advertisement or notice of any kind to or upon Obligor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code and other
applicable law), may forthwith enter upon the premises of Obligor where any
Collateral is located through self-help, without judicial process, without first
obtaining a final judgment or giving Obligor or any other Person notice and
opportunity for a hearing on Holders’ claim or action and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, at any exchange at such prices as
it may deem acceptable, for cash or on credit or for future delivery without
assumption of any credit risk.  Holders shall have the right upon any such sales
to purchase the whole or any part of said Collateral so sold, free of any right
or equity of redemption, which equity of redemption Obligor hereby
releases.  Such sales may be adjourned and continued from time to time with or
without notice.

(ii)Holders shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale to the Obligations as provided in
this Note, and only after so paying over such net proceeds, and after the
payment by Holders of any other amount required by any provision of law, need
Holders account for the surplus, if any, to Obligor.  To the maximum extent
permitted by applicable law, Obligor waives all claims, damages, and demands
against Holders arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence or willful
misconduct of Holders as finally determined by a court of competent
jurisdiction.  Obligor shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by
Holders to collect such deficiency.

(iii)Obligor hereby waives presentment, demand, protest or any notice (to the
maximum extent permitted by applicable law) of any kind in connection with this
Note or any Collateral.

Annex 1-13

--------------------------------------------------------------------------------

(iv)The Holders shall not be required to make any demand upon, or pursue or
exhaust any of their rights or remedies against, Obligor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof.  The
Holders shall not be required to marshal the Collateral or any guarantee of the
Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder shall be
cumulative.  To the extent it may lawfully do so, Obligor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Holders, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Note, or otherwise.

(g)Obligor hereby appoints Holders as its attorney-in-fact hereunder and
authorizes Holders to take all such actions as they may deem necessary or
desirable with respect to the Collateral in accordance with the terms of this
Note.  The power of attorney granted hereby is a power coupled with an interest
and shall be irrevocable until the full and final payment in cash of the
Obligations.  The powers conferred on Holders under this power of attorney are
solely to protect Holders’ interests in the Collateral and shall not impose any
duty upon Holders to exercise any such powers.  Lender agrees that (x) it shall
not exercise any power or authority granted under this power of attorney unless
an Event of Default has occurred and is continuing, and (y) Holders shall
account for any moneys received by Holders in respect of any foreclosure on or
disposition of Collateral pursuant to this power of attorney provided that
Holders shall not have any duty as to any Collateral, and Holders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers.  NONE OF HOLDERS OR THEIR AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, SHAREHOLDERS, MANAGERS, MEMBERS, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO OBLIGOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

(h)In any suit, proceeding or action brought by Holders relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, Holders will defend, indemnify and hold Holders
harmless from and against all expense (including reasonable attorneys’ fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of any Person
obligated on the Collateral, arising out of a breach by Obligor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from Obligor, except in the case of Holders, to the extent such expense, loss,
or damage is attributable solely to the gross negligence or willful misconduct
of Holders as finally determined by a court of competent jurisdiction. All such
obligations of Obligor shall be and remain enforceable against and only against
Obligor and shall not be enforceable against Holders.

(i)This Note and the Liens granted hereunder shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Obligor for liquidation or reorganization, should Obligor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Obligor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law,

Annex 1-14

--------------------------------------------------------------------------------

rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment or performance had not
been made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

12.Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail to the following address or such other address as
Obligor or Holder may designate in writing from time to time:

(a)Obligor:c/o GECC GP Corp.

800 South Street, Suite 230

Waltham, MA 02453

Attention: General Counsel

 

(b)Holder:c/o MAST Capital Management, LLC

31 St. James Avenue, 6th Floor

Boston, MA, 02116

Attention: David J. Steinberg

 

13.Waivers.  The Obligor hereby:

(a)waives presentment, demand, protest and notices of every kind and
description, and defenses in the nature thereof; and

(b)waives any defenses based upon, and specifically assents to, any and all
extensions and postponements of the time of payment and all other indulgences
and forbearances which may be granted by the Holders to any party liable hereon.

14.Expenses; Indemnity; Damage Waiver.

(a)The Obligor shall pay (i) all reasonable out‑of‑pocket expenses incurred by
the Holders (including all fees, charges and disbursements of counsel for the
Holders), in connection with the preparation, negotiation, execution, delivery
and administration of this Note or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out‑of‑pocket
expenses incurred by the Holders (including all  fees, charges and disbursements
of any counsel for the Holders) in connection with the enforcement or protection
of its rights in connection with the Note.

(b)The Obligor shall indemnify the Holders, and each of the Holders’
representatives, agents, advisors, partners, directors, officers, employees,
shareholders, advisors and affiliates  (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) (collectively,
“Losses”), incurred by any Indemnitee or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Note or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby

Annex 1-15

--------------------------------------------------------------------------------

or thereby, (ii) the Note or the use or proposed use of the proceeds therefrom,
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory; provided that Obligor shall not be responsible for any Losses
resulting solely from Holders’ gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  To the fullest extent
permitted by applicable law, the Obligor shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Note or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Note or the use of the proceeds thereof.

(c)The Obligor shall pay, and hold the Holders harmless from and against, any
and all present and future taxes or other governmental charges with respect to
amounts paid in respect of this Note, any payments due hereunder, or any
collateral described therein, and save the Holders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission to
pay such taxes or charges.  Nothing in this paragraph shall obligate the Obligor
in respect of income taxes of the Holder.

(d)All amounts due under this Section shall be payable on demand therefor.  The
agreements in this Section shall survive the replacement of the Holder, the
termination of the Note and the repayment, satisfaction or discharge of all the
other Obligations.

15.Payments Set Aside. To the extent that any payment by or on behalf of the
Obligor is made to the Holder and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Holder in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy proceeding or otherwise,
then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made.

16.Successors and Assigns.  The provisions of this Note shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Holders.

17.Counterparts; Integration; Effectiveness.  This Note may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Note constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Delivery of an executed counterpart of a signature page
of this Note by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Note.

18.Severability.  If any provision of this Note is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Note shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render

Annex 1-16

--------------------------------------------------------------------------------

unenforceable such provision in any other jurisdiction.

19.Governing Law; Consent to Jurisdiction; Waiver of Venue; Service of
Process.  THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF.  

20.Dispute Resolution.  The arbitration provisions of the Asset Purchase
Agreement apply to this Note mutatis mutandis.

21.Waiver of Jury Trial. THE OBLIGOR IRREVOCABLY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS NOTE, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS.  Except as
prohibited by law, each of the Obligor and the Holders waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages.

22.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof), the Obligor acknowledges and
agrees that: (i) (A) the services regarding this Agreement provided by the
Holders are arm’s-length commercial transactions between the Obligor, on the one
hand, and the Holders, on the other hand, (B) Obligor has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Obligor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated
hereby; (ii) (A) each Holder is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Obligor or any
other person or entity and (B) the Holders do not have any obligation to the
Obligor with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (iii) the Holders may be engaged in
a broad range of transactions that involve interests that differ from those of
the Obligor and Holder has no obligation to disclose any of such interests to
the Obligor.  To the fullest extent permitted by law, the Obligor hereby waives
and releases any claims that it may have against the Holders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

 

 

Annex 1-17

--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

OBLIGOR

GECC GP Corp.

By: ______________________

Name: Richard S. Chernicoff

Title:Treasurer

 

HOLDERS

 

MAST Capital Management, LLC

 

 

By:_____________________

Name: David J. Steinberg

Title:Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1-18

--------------------------------------------------------------------------------

Exhibit A

 

Form of Assignment and Assumption Agreement

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) dated as of
[_______ __, 20__], is by and between [____________], a [__________]
(“Assignor”) and [_________], a [_________] (“Assignee”).  Reference is made to
that certain Promissory Note dated as of September 18, 2017 (as may be amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time, the “Note”), made by GECC GP Corp., a Delaware corporation (“Borrower”),
in favor of MAST Capital Management, LLC, a Delaware limited liability company,
as lender (“MAST”). All capitalized terms used herein shall have the meanings
given to such terms in the Note, receipt of a copy of which is hereby
acknowledged by the Assignee.

 

The Assignor and Assignee agree as follows:

 

1.Assignor hereby assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor a principal amount of $[_______] of Assignor’s interest in the
Note (the “Assigned Interest”), together with an interest corresponding to the
Assigned Interest.  This Assignment and Assumption shall be effective as of the
date indicated above (the “Effective Date”).  From and after the Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.  

 

2.Assignor (a) represents that as of the date hereof, (i) prior to giving effect
to this assignment, the outstanding principal balance of the Note is
$[________], and after giving effect to this assignment, the outstanding
principal balance of its interest in the Note will be $[________], (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Note
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Note or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim, and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance by Borrower of its obligations under the Note or the related
collateral documents.

 

3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Assumption, (b) confirms that it has received copies of
the Note and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption, (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note, (d) confirms that it is a permitted assignee
of the Note, (e) agrees that it will observe and perform all obligations that
are required to be performed by it as a “Holder” under the Note, and (g)
represents and warrants that the assignment evidenced hereby will not result in
a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4.This Assignment and Assumption shall be governed by the laws of the State of
New York without giving effect to the choice of law provisions thereof.  If any
provision is found to be invalid

Annex 1-19

--------------------------------------------------------------------------------

under Applicable Law, it shall be ineffective only to the extent of such
invalidity and the remaining provisions of this Assignment and Assumption shall
remain in full force and effect.

 

5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

(a)If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

(b)If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

6.Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

(a)If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

 

(b)If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

 

Annex 1-20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
as of the day and year first above written.

 

ASSIGNOR:

 

[_______]

 

 

By:________________________________

Name:  

Title:    

 

ASSIGNEE:

 

 

By: ________________________

Name:  

Title:    

 

 

 

Annex 1-21

--------------------------------------------------------------------------------

 

Annex 2

September 18, 2017

 

 

ComputerShare Trust Company, N.A.

250 Royal Street

Canton, MA 02021

 

Ladies and Gentlemen:

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of Great Elm Capital Group, Inc., a
Delaware corporation (the “Company”), at such time and the conditions set forth
in this letter are satisfied), subject to any stop transfer instructions that we
may issue to you from time to time, if any,  to issue certificates representing
an aggregate of 54,733 shares of common stock, par value $0.001 per share, of
the Company (the “Shares”), in the name of MAST Capital Management, LLC, a
Delaware limited liability company (“MCM”).

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), or (2) the Shares have been sold in
conformity with Rule 144 under the Securities Act (“Rule 144”) or are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three trading days of your receipt of a notice of
transfer, Shares, you shall issue the certificates representing the Shares, as
the case may be, registered in the names of such holders or transferees, as the
case may be, and such certificates shall not bear any legend restricting
transfer of the Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Shares are not registered for
resale under the Securities Act or able to be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, then the certificates for such Shares shall bear
the following legend:

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

 

--------------------------------------------------------------------------------

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING AGREEMENT
CONTAINED IN THE SEPARATION AGREEMENT, DATED SEPTEMBER 18, 2017. A COPY OF SUCH
AGREEMENT MAY BE EXAMINED AT THE CORPORATION’S PRINCIPAL EXECUTIVE OFFICES.

 

The shares shall also bear such legends as required under the Company’s
stockholders rights plan and the transfer restrictions in its certificate of
incorporation.

 

Please be advised that MCM is relying upon this letter as an inducement to enter
into a Separation Agreement and, accordingly, MCM is a third party beneficiary
to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours,

 

GREAT ELM CAPITAL GROUP, INC.

 

 

 

By:__________________________

Name:

Title:

 

Acknowledged and Agreed:

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

By:_________________________________

Name:

Title:

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex 3

 

 

September 18, 2017

 

 

GECC GP Corp.

800 South Street, Suite 230

Waltham, MA 02453

 

Ladies and Gentlemen:

 

We refer to the Profit Sharing Agreement, dated as of November 3, 2016 (the
“Agreement”), by and between you and us.

 

If GECC Net Profit is a negative number, such negative amount shall be carried
forward to future periods and offset against GECC Net Profit of future periods
on a first-in, first-out basis.  If there are not future positive GECC Net
Profit, you will have no obligation to reimburse us for such cumulative negative
GECC Net Profit.  

 

All other provisions of the Agreement are in full force and effect and
unaffected by this letter agreement.  Article 6 of the Agreement shall apply
mutatis mutandis to this letter agreement.

 

Very truly yours,

 

 

 

Peter A. Reed

Chief Investment Officer

Great Elm Capital Management, Inc.

 

Accepted and agreed as of the date first written above.

 

GECC GP CORP.

 

 

By:____________________

Name:Richard S. Chernicoff

Title:Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

Annex 4

 

THE ISSUANCE OF THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THIS WARRANT AND THE WARRANT SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION UNDER
THE SECURITIES ACT.

 

Great Elm Capital Group, Inc.

Warrant to Purchase Shares of Common Stock

 

Number of Shares of Common Stock: 420,000

Date of Issuance: September 18, 2017 (“Issuance Date”)

 

Great Elm Capital Group, Inc., a Delaware corporation  (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, MAST Capital Management, LLC, a Delaware
limited liability company and the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price, upon surrender of this Warrant
to Purchase Common Stock (including any Warrants to Purchase Common Stock issued
in exchange, transfer or replacement hereof, the “Warrant”), up to 420,000
shares of Common Stock (the “Warrant Shares”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 17.

 

This Warrant is being issued in connection with that certain Separation
Agreement (the “Separation Agreement”), dated as of the Issuance Date, by and
among the Company, Great Elm Capital Management, Inc.,  a Delaware corporation,
GECC GP Corp., a Delaware corporation, the Holder, MAST Capital Management IA
Holdings, LLC, a Delaware limited liability company (“IA”), Mast Credit
Opportunities I Master Fund Limited, a Cayman Islands corporation (“Credit
Opportunities”), Mast OC I Master Fund L.P., a Cayman Islands exempted limited
partnership (“OC”), Mast Select Opportunities Master Fund, L.P., a Cayman
Islands exempted limited partnership (“Select”), Mast Admiral Master Fund, L.P.,
a Cayman Islands exempted limited partnership (“Admiral” and, together with
Credit Opportunities, OC and Select, and each of their respective feeder funds,
alternative investment vehicles, liquidating accounts and special purpose
entities, collectively, the “Mast Funds”) and the other parties signatory
thereto.

 

1.

Exercise of Warrant

 

1.1

Mechanics of Exercise.

 

(a)

Subject to the terms and conditions hereof, this Warrant may be exercised by the
Holder, from the date that is ten (10) Trading Days following the Issuance Date
up to and until the Expiration Date, in whole or in part, but in no case on more
than one occasion, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant, (ii) wire transfer to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the “Aggregate Exercise Price”) in cash
or by wire transfer of immediately available funds and (iii) delivery of this
Warrant to the Company for cancellation with delivery of the related Exercise
Notice. Execution and delivery of the Exercise Notice with respect to less than
all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and forfeit of the right to purchase any remaining Warrant
Shares.  This Warrant may be exercised by the Holder on behalf of itself or any
of the Mast Funds (a “Designee”).

 

(b)

Subject to the Holder or its Designee having delivered documentation reasonably
requested by the Company’s transfer agent, on or before the third Trading Day
following the date on which the Company has received each of the Exercise Notice
and the wire transfer of the Aggregate Exercise

 

--------------------------------------------------------------------------------

 

Price and this Warrant (the “Exercise Delivery Documents”), the Company shall
credit to the Holder’s or its Designee’s account with the Company’s transfer
agent the number of shares of Common Stock to which the Holder or its Designee
is entitled pursuant to such exercise.

 

(c)

Upon delivery of the Exercise Delivery Documents, the Holder or its Designee
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s or its
Designee’s account.

 

(d)

The Company shall pay any and all taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or its
Designee or any transfer of this Warrant from the Holder to a Designee. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or Holder or its Designee
receiving Warrant Shares upon exercise hereof.

 

1.2

Exercise Price. For purposes of this Warrant, “Exercise Price” means the simple
average of the Weighted Average Price of the Common Stock for the ten (10)
consecutive Trading Days ending on and including the Trading Day immediately
prior to the date of the Exercise Notice.

 

1.3

Company’s Failure to Timely Deliver Securities. If, within three Trading Days
after the Company’s receipt of the Exercise Delivery Documents, the Company
shall fail to issue and deliver a certificate to the Holder or its Designee and
register such shares of Common Stock on the Company’s share register the number
of shares of Common Stock to which the Holder or its Designee is entitled upon
the Holder’s exercise hereunder or pursuant to the Company’s obligation pursuant
to clause (ii) below, and if on or after such Trading Day the Holder or its
Designee purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder or its Designee of
shares of Common Stock issuable upon such exercise that the Holder or its
Designee anticipated receiving from the Company, then the Company shall, within
three Trading Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder or its Designee in an amount equal to the
Holder’s or its Designee’s total purchase price (including customary brokerage
commissions and other reasonable out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such book entry credit (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder or its Designee book-entry credit of  such shares of Common Stock or
credit such Holder’s or its Designee’s balance account with DTC and pay cash to
the Holder or its Designee in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Weighted Average Price on the date of exercise.

 

1.4

Holder Covenant.  Holder represents and covenants that upon exercise of the
Warrant and until the first (1st) anniversary of the Exercise Date, the Holder
shall have sole voting control over all Warrant Shares held by the Holder or its
Designee.  

 

1.5

Disputes. In the case of a dispute as to the determination of the Exercise
Price, or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder or its Designee the number of Warrant Shares that
are not disputed and resolve such dispute per Section 13.

 

1.6

Limitations on Exercises.

 

(a)

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, if the Holder no longer
beneficially owns at least 3% of the outstanding shares of Common Stock
immediately prior to such exercise.  For the purpose of the foregoing sentence,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); provided, that
solely for the purposes of this Section

26

--------------------------------------------------------------------------------

 

1.6(a), the Holder shall be deemed not to beneficially own the shares of Common
Stock underlying this Warrant.  

 

(b)

The Company shall not effect the exercise of this Warrant, and the Holder shall
not have the right to exercise this Warrant, to the extent that after giving
effect to such exercise, the Holder (and any persons controlling the Holder)
would beneficially own in excess of 9.9% of the shares of Common Stock
outstanding immediately after giving effect to such exercise.  For the purpose
of the foregoing sentence, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act.

 

(c)

For purposes of this Warrant, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (1) the Company’s most recent Form 10-K, Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission, as the case may be, (2) a more recent public announcement
by the Company or (3) any other notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one Business Day confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, unless provided
otherwise herein, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including the Warrant, by the Holder and its Designees since the
date as of which such number of outstanding shares of Common Stock was reported.

 

(d)

The provisions of this Section 1.6 shall be construed and implemented in a
manner otherwise than in strict conformity with the terms hereof to correct this
Section 1.6 (or any portion hereof) which may be defective or inconsistent with
the intended beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.

 

1.7

Expiration Date. This Warrant and the Holder’s right to exercise this Warrant
shall expire and automatically terminate on the Expiration Date.

 

1.8

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.

 

1.9

Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (after giving effect
to the adjustments and restrictions of Section 2, if any). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

2.

Adjustment of Number of Warrant Shares.  The number of Warrant Shares underlying
the Warrant shall be adjusted from time to time prior to exercise as follows:

 

2.1

Adjustment upon Subdivision or Combination of shares of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the number
of Warrant Shares will be proportionately increased. If the Company at any time

27

--------------------------------------------------------------------------------

 

on or after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the number of Warrant Shares will be proportionately
decreased. Any adjustment under this Section 2.1 shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

2.2

Other Events. If any event occurs of the type contemplated by the provisions of
Section 2.1 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features that have the effects contemplated
by Section ‎2.1), then the Company’s Board of Directors (the “Board”) will make
an appropriate adjustment in the number of Warrant Shares so as to protect the
rights of the Holder; provided, that no such adjustment pursuant to this
Section 2.2 will decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.  

 

3.

Consents

 

3.1

Consent under Certificate.  In accordance with Article XIV, Part III of its
Amended and Restated Certificate of Incorporation (the “Certificate”), the Board
has approved the issuance of this Warrant, the Warrant Shares and Purchase
Rights and has waived any and all other conditions, notice requirements and
other limitations found in Article XIV of the Certificate affecting the issuance
of this Warrant, the Warrant Shares or the Purchase Rights.   The Company has
provided the Holder a copy of the Board resolutions authorizing such waiver and
approval.

 

3.2

Consent under Tax Benefits Preservation Agreement.  In accordance with
Section 29 of that certain Tax Benefits Preservation Agreement, dated as of
January 20, 2015, by and between the Company (f/k/a Unwired Planet, Inc.) and
Computershare Trust Company, N.A. (the “Rights Plan”), the Board has granted an
exemption under the Rights Plan to this Warrant (including the Purchase Rights)
and the exercise of this Warrant by the Holder and the issuance of the Warrant
Shares to the Holder or its Designee, and has waived any and all other
conditions, notice requirements (including but not limited to those regarding
the submission of an Exemption Request, as such term is defined in the Rights
Plan) and other limitations found in the Rights Plan affecting the issuance of
this Warrant, the Holder’s ability to exercise this Warrant and to receive the
Warrant Shares, or that would otherwise cause any Rights (as defined in the
Rights Plan) to become exercisable pursuant to the Rights Plan.  The Company has
provided the Holder a copy of the Board resolutions authorizing such exemption
and waiver

 

4.

Purchase Rights; Fundamental Transactions.

 

4.1

Purchase Rights. In addition to any adjustments pursuant to Section 2, if at any
time the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder or its Designee will be entitled upon exercise of this Warrant for the
purchase of any or all of the Warrant Shares, to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder or its Designee could have acquired had the Holder or its Designee been
the holder of such Warrant Shares on the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights. The Company
will at all times set aside in escrow and keep available for distribution to
such holder upon exercise of this Warrant a portion of the Purchase Rights to
satisfy the rights to which such Holder or its Designee is entitled pursuant to
the preceding sentence; provided, that, in lieu of setting aside and keeping
such Purchase Rights available, the Company may net settle the delivery of such
Purchase Rights by equitably reducing the Exercise Price in an amount as
reasonably determined by the Board acting in good faith.  Such Purchase Rights
and the securities issuable thereunder may not be registered under the
Securities Act and applicable blue sky laws and

28

--------------------------------------------------------------------------------

 

the time for payment of any subscription price shall be concurrent with the
exercise of this Warrant.  The Company shall not be obligated to reserve any
such Purchase Rights if such reservation could reasonably be expected to result
in an increase in the cumulative owner shift under Section 382 of the Internal
Revenue Code of 1986, as amended, and the applicable regulations and
administrative pronouncements thereunder of 0.5%.

 

4.2

Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4.2, including agreements to deliver to each holder
of the Warrant in exchange for such Warrant a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant, exercisable for a corresponding number of shares of capital stock
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction. Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property) issuable upon the exercise of the Warrant prior to
such Fundamental Transaction, such shares of the publicly traded common stock or
common shares (or its equivalent) of the Successor Entity (including its Parent
Entity) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Warrant been exercised immediately
prior to such Fundamental Transaction, as adjusted in accordance with the
provisions of this Warrant. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Corporate
Event but prior to the Expiration Date, in lieu of shares of Common Stock (or
other securities, cash, assets or other property) purchasable upon the exercise
of this Warrant prior to such Corporate Event, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights) which the Holder would have been entitled to
receive upon the happening of such Corporate Event had this Warrant been
exercised immediately prior to such Corporate Event. The provisions of this
Section 4.2 shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and shall be applied without regard to any
limitations on the exercise of this Warrant.

 

5.

Non Circumvention. The Company hereby covenants and agrees that the Company will
not, by amendment of its governing documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant , and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant and (iii) shall, so long as any of the Warrants are
outstanding, take all action within its control necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Warrant, the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the Warrants then outstanding (without

29

--------------------------------------------------------------------------------

 

regard to any limitations on exercise).

 

6.

Warrant Holder Not Deemed a Stockholder. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

 

7.

Reissuance of Warrants.

 

7.1

Registration of Warrant. The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary,
subject to the Holder’s right to exercise the Warrant on behalf of its Designee.
The Company shall also register any transfer, exchange, reissuance or
cancellation of any portion of this Warrant in the Warrant Register.

 

7.2

Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7.5), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7.5) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

7.3

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7.5) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

7.4

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant (in accordance with Section 7.5) representing in the aggregate the right
to purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, that no Warrants for fractional shares of Common Stock shall be given.

 

7.5

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7.2 or
Section 7.4, the Warrant Shares designated by the Holder which, when added to
the number of

30

--------------------------------------------------------------------------------

 

shares of Common Stock underlying the other new Warrants issued in connection
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) shall have an issuance date, as indicated on the face of
such new Warrant which is the same as the Issuance Date, and (iv) shall have the
same rights and conditions as this Warrant.

 

8.

Notices. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given upon delivery of notice
personally delivered or delivered by internationally recognized overnight
courier service, such as DHL, to the Company and the Holder at the following
addresses (or at such other address for a either as may be specified by like
notice):

 

If to the Company:c/o Great Elm Capital Group, Inc.

800 South Street, Suite 230

Waltham, MA 02453

Attention: General Counsel; with a copy

 

(which shall not constitute notice) to:Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Attention: Michael J. Mies; and

 

if to the Holder:MAST Capital Management , LLC

31 St. James Avenue, 6th Floor

Boston, MA 02116

Attention: David J. Steinberg

 

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) promptly upon
any adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen days
prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation; provided, that in each case that such information
shall be made known to the public prior to or in conjunction with such notice
being provided to the Holder.

 

9.

Amendment. Except as otherwise provided herein, the provisions of this Warrant
may be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided, that no such
action may increase the exercise price of any Warrant or decrease the number of
shares or class of stock obtainable upon exercise of any Warrant without the
written consent of the Holder. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Warrants then
outstanding.

 

10.

No Waiver. No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Warrant are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

 

11.

Governing Law. This Warrant shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this

31

--------------------------------------------------------------------------------

 

Warrant shall be governed by, the laws of the State of Delaware applicable to
contracts made in and solely to be performed in the State of Delaware.

 

12.

Construction; Headings.  When a reference is made in this Warrant to a section
or article, such reference will be to a section or article of this Warrant,
unless otherwise clearly indicated to the contrary. Whenever the words
“include,” “includes” or “including” are used in this Warrant they will be
deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Warrant as a whole and not to any
particular provision of this Warrant, and article and section references are
references to the articles and sections of this Warrant, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any gender will include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning. A reference to any legislation or to
any provision of any legislation will include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation. If any ambiguity or question of intent or interpretation arises,
this Warrant will be construed as if drafted jointly by the Company and the
Holder, and no presumption or burden of proof will arise favoring or disfavoring
the Company or the Holder by virtue of the authorship of any provision of this
Warrant. No prior draft of this Warrant will be used in the interpretation or
construction of this Warrant. Headings are used for convenience only and will
not in any way affect the construction or interpretation of this Warrant.

 

13.

Exercise Price Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price, the number of Warrant Shares or the
arithmetic calculation of the Warrant Shares, the Company shall notify to the
Holder the disputed determinations or arithmetic within two Business Days of
receipt of the Exercise Notice giving rise to such dispute. If the Holder and
the Company are unable to agree upon such determination or calculation of the
Exercise Price, the number of Warrant Shares or the Warrant Shares within five
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two Business Days,
submit (a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall use commercially reasonable
efforts to cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.

 

14.

Enforcement.

 

14.1

Exclusive Forum. Any dispute arising under, related to or otherwise involving
this Warrant, other than a dispute regarding the Exercise Price, in which case
such dispute shall be governed by Section 13, will be litigated in the Court of
Chancery of the State of Delaware. The Company and the Holder agree to submit to
the jurisdiction of the Court of Chancery of the State of Delaware, waive any
objection on the basis of inconvenient forum or improper venue, and waive trial
by jury. The Company and the Holder do not consent to mediate any disputes
before the Court of Chancery.

 

14.2

Subject Matter Jurisdiction Fallback. Notwithstanding the foregoing, if there is
a determination that the Court of Chancery of the State of Delaware does not
have subject matter jurisdiction over any dispute arising under this Warrant,
the Company and the Holder agree that: (i) such dispute will be adjudicated only
by, and will be subject to the exclusive jurisdiction and venue of, the Superior
Court

32

--------------------------------------------------------------------------------

 

of Delaware of and for the County of New Castle; (ii) if the Superior Court of
Delaware does not have subject matter jurisdiction over such dispute, then such
dispute will be adjudicated only by, and will be subject to the exclusive
jurisdiction and venue of, the Complex Commercial Litigation Division of the
Superior Court of the State of Delaware of and for the County of New Castle; and
(iii) if the Complex Commercial Litigation Division of the Superior Court of the
State of Delaware does not have subject matter jurisdiction over such dispute,
then such dispute will be adjudicated only by, and will be subject to the
exclusive jurisdiction and venue of, the United States District Court for the
State of Delaware.

 

14.3

Submission to Jurisdiction; JURY WAIVER. Each of the Company and the Holder
irrevocably (i) consents to submit itself to the personal jurisdiction of the
Delaware courts in connection with any dispute arising under this Warrant,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for relief from the Delaware courts or
any other court or governmental body and (iii) agrees that it will not bring any
action arising under this Warrant in any court other than the Delaware courts.
THE COMPANY AND THE HOLDER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS WARRANT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.4

Process. Process may be served in the manner specified in Section 8, such
service will be deemed effective on the date of such notice, and the Company and
the Holder irrevocably waive any defenses or objections it may have to service
in such manner.

 

14.5

Specific Performance. The Company and the Holder irrevocably stipulate that
irreparable damage would occur if any of the provisions of this Warrant were not
performed per their specific terms. Accordingly, the Company and the Holder will
be entitled to specific performance of the terms hereof in addition to any other
remedy to which it is entitled at law or in equity.

 

14.6

Attorneys’ Fees. The court shall award attorneys’ fees and expenses and costs to
the Holder if it is the substantially prevailing party in any action (including
appeals) for the enforcement or interpretation of this Warrant. If there are
cross claims in such action (including appeals), the court will determine if the
Holder is the substantially prevailing party as to the action as a whole.

 

15.

Remedies, Other Obligations, Breaches and Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue damages for any failure by the
Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

16.

Severability. Any term or provision of this Warrant that is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable
in any situation in any jurisdiction will not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction or other authority declares any term or provision
hereof invalid, void or unenforceable, the court or other authority making such
determination will have the power to and will, subject to the discretion of such
body, reduce the scope, duration, area or applicability of the term or
provision, to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or

33

--------------------------------------------------------------------------------

 

unenforceable term or provision.

 

17.

Private Placement.

 

17.1

No Intent to Distribute. The Holder understands that the Warrant is, and the
Warrant Shares (together, the “Securities”) will be, “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Warrant and, upon exercise of the Warrant,
will acquire the Warrant Shares as principal for its own account and not with a
view to, or for distributing or reselling such securities or any part thereof in
violation of the Securities Act or any applicable state securities laws. The
Holder does not presently have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities acquired hereunder (or any securities which are derivatives
thereof) to or through any person or entity.

 

17.2

Accredited Investor. At the time the Holder was offered the Securities, it was,
and at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

17.3

Sophistication. The Holder has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Holder is able to bear the economic
risk of an investment in such securities and, at the present time, is able to
afford a complete loss of such investment.

 

17.4

Due Diligence.The Holder has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in such
securities; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

17.5

Reliance. The Holder understands that the Securities being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of this Section ‎‎17 in order to determine
the availability of such exemptions and the eligibility of the Purchaser to
acquire the Securities.

 

17.6

No Government Approval. The Holder understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in such securities nor have such authorities
passed upon or endorsed the merits of the offering of such securities.

 

18.

Certain Definitions. For purposes of this Warrant, the following terms shall
have the following meanings:

 

18.1

“Bloomberg” means Bloomberg Financial Markets.

 

18.2

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

18.3

“Closing Bid Price” means, for any security as of any date, the last closing bid
price for such security on the Principal Market, as reported by Bloomberg, or,
if the Principal Market begins to operate on an extended hours basis and does
not designate the closing bid price, then the last bid price of such

34

--------------------------------------------------------------------------------

 

security prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if
the Principal Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC. If the Closing Bid Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 13. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

18.4

“Common Stock” means (i) the Company’s shares of Common Stock, par value $0.001
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

18.5

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

18.6

“Eligible Market” means the Principal Market, The NASDAQ Capital Market, The
NASDAQ Global Market, The NASDAQ Global Select Market, The New York Stock
Exchange, Inc., or The NYSE Amex and the markets operated by the OTC Markets
Group, Inc.

 

18.7

“Expiration Date” means the date of expiration of the Standstill Period (as
defined in the Separation Agreement).

 

18.8

“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
(iii) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock.

 

18.9

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

18.10

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.

35

--------------------------------------------------------------------------------

 

 

18.11

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

18.12

“Principal Market” means the principal securities market on which the Common
Stock is then trading.

 

18.13

“Required Holders” means the holders of the Warrants representing at least a
majority of the shares of Common Stock underlying the Warrants then outstanding.

 

18.14

“Successor Entity” means the Person (or, if so elected by the Required Holders,
the Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Required Holders, the Parent
Entity) with which such Fundamental Transaction shall have been entered into.

 

18.15

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York time).

 

18.16

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg through
its “Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York time (or such other time as the Principal Market publicly
announces is the official open of trading), and ending at 4:00 p.m., New York
time (or such other time as the Principal Market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 13 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

[SIGNATURE PAGE FOLLOWS]

 

36

--------------------------------------------------------------------------------

 

The Company has caused this Warrant to Purchase Common Stock to be duly executed
as of the Issuance Date.

 

Great Elm Capital Group, Inc.

 

 

 

By:______________________

Name:Richard S. Chernicoff

Title:Principal Executive Officer

 

[Signature Page to Warrant to Purchase Common Stock]

--------------------------------------------------------------------------------

 

Exhibit A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO PURCHASE
COMMON STOCK

 

The undersigned holder hereby exercises the right to purchase shares of the
Common Stock (“Warrant Shares”) of Great Elm Capital Group, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), evidenced by
the attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

 

1. Warrant Shares.  The Holder elects to exercise the Warrant with respect to
________________ Warrant Shares. The Holder confirms that such exercise does not
violate Section 1.6(a) or 1.6(b) of the Warrant.

 

2.  Designee.  The Holder hereby designates ____________________________ as its
Designee and directs that all Warrant Shares be issued to, and in the name of,
such Designee.

 

3. Calculation of Exercise Price. The Holder has calculated the Exercise Price
per Warrant Share as follows:

 

Trading Date

Weighted Average Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercise Price per share (simple average):

 

 

4. Payment of Exercise Price. The Designee shall pay the Aggregate Exercise
Price in the sum of $____________ to the Company in accordance with the terms of
the Warrant.

 

5. Delivery of Warrant Shares. The Company shall deliver to the Designee Warrant
Shares in accordance with the terms of the Warrant.

 

6. Representation and Warranty. Notwithstanding anything to the contrary
contained herein, this Exercise Notice shall constitute a representation by the
Holder of the Warrant submitting this Exercise Notice that, after giving effect
to the exercise provided for in this Exercise Notice, such Holder shall not be
in violation of Section 1.6 of the Warrant.

 

Date: ________________

 

[Name of Registered Holder]

 

 

By:_________________

Name:

Title:

 

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent

 

--------------------------------------------------------------------------------

 

Instructions dated       , from the Company and acknowledged and agreed to
[Insert name of Transfer Agent].

 

Great Elm Capital Group, Inc.

 

 

By:_________________

Name:

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex 5

SHARE REGISTRATION AGREEMENT

 

SHARE REGISTRATION AGREEMENT, dated as of September 18, 2017 (this “Agreement”),
by and between Great Elm Capital Group, Inc., a Delaware corporation (“GEC”) and
MAST Capital Management, LLC, a Delaware limited liability company (“MCM”).

 

Recitals

 

GEC has executed that certain Warrant to Purchase Shares of Common Stock, dated
as of September xx, 2017 (the “Warrant”), pursuant to which GEC has granted MCM
a warrant to purchase certain shares of GEC’s common stock, par value $0.001 per
share (the “Common Stock”).

 

GEC and MCM each desire that any Common Stock issued to MCM as a result of the
exercise of the Warrant shall be registered under the Securities Act (as defined
herein) upon the demand of MCM.

 

Agreement

 

In consideration of the foregoing and the promises and undertakings in this
Agreement, the parties, intending to be legally bound, agree as follows:

 

1.

Registration Rights.

 

1.1

Definitions.  As used in this Agreement,

 

(a)

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement; provided, that “Affiliate” shall not include
(i) any person that is a publicly held concern and is otherwise an Affiliate
solely by reason of the fact that a principal of MCM serves as a member of the
board of directors or similar governing body of such concern provided that MCM
does not control such concern, or (ii) such principal in his/her capacity as a
member of the board of directors or other similar governing body of such
concern;

 

(b)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder;

 

(c)

“Free Writing Prospectus” means any “issuer free writing prospectus,” as defined
in Rule 433 pursuant to the regulations under the Securities Act (“Rule 433”)
(or that would otherwise constitute a “free writing prospectus”, as defined in
Rule 405 of the regulations under the Securities Act), relating to the
Securities that (a) is required to be filed with the SEC by GEC, (b  is a “road
show that is a written communication” within the meaning of Rule 433(d)(8)(i),
whether or not required to be filed with the SEC, (c) is exempt from filing
pursuant to Rule 433(d)(5)(i) because it contains a description of the
securities or of the offering that does not reflect the final terms, in each
case in the form filed or required to be filed with the SEC or, if not required
to be filed, in the form retained in GEC’s records pursuant to Rule 433(g), or
(d) to which GEC has given its prior consent;

 

(d)

“MCM Party” shall mean each of, and collectively, MCM and the Designees (as is
defined in the Warrant);

 

--------------------------------------------------------------------------------

 

 

(e)

“person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind or nature, including any governmental authority;

 

(f)

“Public Offering” shall mean the sale of shares of Common Stock in a public
offering registered with the SEC;

 

(g)

“register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement with the SEC (“Registration
Statement”) in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such Registration Statement by the SEC;

 

(h)

“Registrable Securities” shall mean (i) any shares of Common Stock issued as a
result of MCM’s exercise of the Warrant and (ii) any shares of Common Stock
which were issued or received in respect of, or in exchange or in substitution
for any of the foregoing, including, but not limited to, those arising from a
stock dividend, distribution, stock split, reclassification, reorganization,
merger, consolidation, sale or transfer of assets or other exchange of
securities. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement, (b) such securities shall
have ceased to be outstanding or (c) such securities shall be eligible to be
resold to the public without any volume or manner of sale restrictions pursuant
to Rule 144 (or any successor provision) under the Securities Act;

 

(i)

“SEC” shall mean the United States Securities and Exchange Commission;

 

(j)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended; and

 

(k)

“Scheduled Blackout” means any ordinary course blackout period declared by GEC
in connection with an annual or quarterly earnings release in accordance with
GEC policy.

 

1.2

Demand Registration.  

 

(a)

Following the first anniversary of the date hereof and upon the receipt of a
written request from any MCM Party that GEC file a Registration Statement under
the Securities Act covering the registration for the offer and sale of all or
part of the Registrable Securities (a “Demand Registration”), as soon as
practicable, GEC shall file with the SEC and use its reasonable best efforts to
cause to be declared effective, a registration statement relating to all
Registrable Securities that MCM Party has requested be registered to be
registered under the Securities Act, subject to and in accordance with the
terms, conditions, procedures and limitations contained in this Agreement. The
MCM Parties are collectively entitled to effect two (2) such Demand
Registrations pursuant to this Section 1.2(a); provided, that, a registration
requested pursuant to this Section 1.2(a) shall not be deemed to have been
effected unless a Registration Statement with respect thereto has become
effective (other than due to the fault of a MCM Party) and at least 75% of the
Registrable Securities requested to be included in such Demand Registration (and
not withdrawn) shall have been disposed of in accordance with the plan of
distribution set forth therein.  The MCM Party

41

--------------------------------------------------------------------------------

 

may terminate a Demand Registration prior to the filing of a Registration
Statement relating thereto, or require GEC to withdraw promptly any Registration
Statement which has been filed pursuant to this Section 1 but which has not
become effective under the Securities Act, and such registration shall not be
deemed to be a Demand Registration if either (i) it agrees to pay the costs and
expenses of such registration as set forth in Section 1.6 hereof, or (ii) such
withdrawal is accompanied by notice from the MCM Party that, in the good faith
exercise of its reasonable judgment, (A) such withdrawal is warranted based on a
change in the business or prospects of GEC or a change in the condition of the
United States financial markets, or (B) there has occurred a misstatement or
omission in any prospectus which makes it inadvisable to proceed with the
registration.

 

1.3

Piggyback Registration.  

 

Subject to Section 1.7 hereof, if at any time GEC proposes to register its
shares of its Common Stock under the Securities Act, either for its own account
or for the account of others, in connection with the Public Offering of such
shares of Common Stock solely for cash, on a registration form that would also
permit the registration of Registrable Securities (other than (i) a registration
statement on Form S-8 or any successor form, (ii) for the purpose of offering
such securities to another business entity, or a registration on Form S-4 for
the purpose of offering such securities to another business entity or the
shareholders of such entity in connection with the acquisition of assets or
shares of capital stock, respectively, of such entity or (iii) a resale shelf
registration filed in connection with an acquisition, reorganization,
recapitalization, rights offering, merger, consolidation or similar
transaction), GEC shall, each such time, give each MCM Party written notice of
such proposal no later than 15 days prior to the filing of the Registration
Statement relating thereto (a “Piggyback Registration Notice”). Within 10 days
after the Piggyback Registration Notice is given, the MCM Parties shall give
notice as to the number of shares of Registrable Securities, if any, which such
MCM Parties request to be registered simultaneously with such registration by
GEC (“Piggyback Registration”). GEC shall include any Registrable Securities in
such Registration Statement which the MCM Parties request to be registered under
the Securities Act, subject to and in accordance with the terms, conditions,
procedures and limitations contained in this Agreement. Notwithstanding the
foregoing, GEC shall have the right to terminate or withdraw any registration
initiated by it under this Section 1.3 at any time in its sole discretion
whether or not any MCM Party has elected to include Registrable Securities in
such Registration Statement.  The registration expenses of such withdrawn
registration shall be borne by GEC in accordance with Section 1.6 hereof.  Each
MCM Party requesting inclusion in a registration made pursuant to this Section
1.3 may, at any time before the effective date of the Registration Statement
relating to such registration, revoke such request by providing written notice
of such revocation to GEC, in which case GEC shall cause such MCM Party’s
Registrable Securities to be withdrawn from such Registration Statement. For the
avoidance of doubt, there shall be no limit to the number of times a MCM Party
may exercise its rights to request Piggyback Registration hereunder.

 

1.4

Blackout Periods.  Notwithstanding any other provision of this Agreement to the
contrary, GEC shall have the right to defer the filing of, or suspend the use by
the MCM Parties of, any Registration Statement (or any amendment thereto) for a
period of up to 60 days, (A) for so long as a MCM Party is an affiliate of GEC,
during a Scheduled Blackout, (B) if the Board determines that a postponement is
in the best interest of GEC and its stockholders generally due to a pending
transaction involving GEC, (C) the Board determines such registration would
render GEC unable to comply with applicable securities laws or (D) the Board

42

--------------------------------------------------------------------------------

 

determines such registration would require disclosure of material information
that GEC has a bona fide business purpose for preserving as confidential (any
such period, a “Blackout Period”); provided, however, that in no event may GEC
deliver more than two (2) notices of a Blackout Period (other than of any
Scheduled Blackout) in any 12 month period.

 

1.5

Obligations of GEC.  Whenever required under this Agreement to effect the
registration of any Registrable Securities, GEC shall, as expeditiously as
reasonably possible:

 

(a)

Prepare and file with the SEC a Registration Statement covering such Registrable
Securities, with respect to registration pursuant to Section 1.2 no later than
twenty (20) days after request by a MCM Party (excluding any days which occur
during a Blackout Period), and use its reasonable best efforts to cause such
Registration Statement to be declared effective by the SEC and to keep such
registration effective until the date when all Registrable Securities covered by
the Registration Statement have been sold; provided, however, in the case of
registration under Section 1.2 or 1.3 hereof, not longer than 180 days after the
effective date of the Registration Statement or prospectus or any amendments or
supplements thereto.

 

(b)

Prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement as may be necessary to keep such Registration
Statement effective until the applicable date referred to in Section 1.5(a)
hereof and to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement, and
cause the prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed with the SEC pursuant to Rule 424 under the
Securities Act.

 

(c)

Comply with all of its obligations under the Securities Act and the Exchange
Act, and the rules and regulations thereunder, use its reasonable best efforts
to qualify the shares of Common Stock under the blue sky laws of such states as
the underwriters in such registration shall reasonably request, and use its
reasonable best efforts to list the shares of Common Stock on the national
securities exchange on which shares of Common Stock are then listed.

 

1.6

Registration Expenses.  Except as set forth below, in connection with any
registration of Registrable Securities hereunder, GEC will pay all of the
expenses relating to such registration; provided, however, that (i) GEC will
only pay the fees and disbursements charged by one counsel chosen by the MCM
Parties, and (ii) each MCM Party participating in the sale of Registrable
Securities will pay pro rata any underwriting discounts, commissions, stock
transfer taxes and fees attributable to the sale of its Registrable Securities
and any out of pocket expenses of such MCM Party (or the agents who manage its
accounts) or the fees and disbursements of its counsel (other than the legal
counsel referred to in Section 1.6(i) above).

 

1.7

Underwriting Requirements and Cutbacks.

 

(a)

With respect to a Demand Registration pursuant to Section 1.2 hereof, the MCM
Party shall have the right to select the investment banker(s) and manager(s) to
administer such registration, subject to the approval of GEC, which approval
will not be unreasonably withheld, delayed or conditioned.

 

(b)

With respect to a Piggyback Registration pursuant to Section 1.3 hereof, GEC
shall have the

43

--------------------------------------------------------------------------------

 

sole right to select the investment banker(s) and manager(s) to administer such
registration.

 

(c)

If a registration under Section 1.2 hereof is an underwritten offering and the
managing underwriters advise GEC that in their opinion the number of shares of
Common Stock requested to be registered exceeds the number of shares which can
be sold in such offering without materially and adversely affecting the
marketability of the offering, then GEC will include in such registration
(A) first, Registrable Securities owned by the MCM Parties and shares of Common
Stock owned by other shareholders of GEC who hold contractual demand
registration rights (pro rata among all such shareholders (including such MCM
Parties) on the basis of the number of Registrable Securities and other shares
of Common Stock such shareholders (including such MCM Parties) have requested to
be registered), and (B) second, shares of Common Stock owned by the other
shareholders of GEC who hold contractual piggyback registration rights (pro rata
among all such shareholders on the basis of the number of shares of Common Stock
such shareholders have requested to be registered). Notwithstanding anything in
the foregoing to the contrary:

 

 

(i)

If a registration under Section 1.3 hereof is an underwritten primary offering
initiated by GEC and the managing underwriters advise GEC that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without materially and adversely
affecting the marketability of the offering, GEC will include in such
registration (x) first, the securities GEC proposes to sell, and (y) second,
(1) shares of Common Stock held by other shareholders of GEC pursuant to the
terms and conditions of agreements existing on the date of this Agreement, (2)
Registrable Securities owned by the MCM Parties that have requested the
inclusion of any Registrable Securities in such registration pursuant to
Section 1.3 and (3) shares of Common Stock held by other shareholders of GEC
requesting such registration pursuant to contractual registration rights, in
each case, pro rata among all such shareholders (including MCM Parties) on the
basis of the number of Registrable Securities and other shares of Common Stock
such shareholders (including MCM Parties) have so requested to be registered.

 

(ii)

If a registration under Section 1.3 hereof is an underwritten registration
initiated by any of the shareholders of GEC (other than a MCM Party) and the
managing underwriters advise GEC that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without materially and adversely affecting the
marketability of the offering, GEC will include in such registration (x) first,
shares of Common Stock owned by the other shareholders of GEC (and not any MCM
Party) who hold contractual demand registration rights (pro rata among all such
other shareholders on the basis of the number of shares of Common Stock such
shareholders have requested to be registered), (y) shares of Common Stock held
by other shareholders of GEC pursuant to the terms and conditions of agreements
existing on the date of this Agreement, and (z) third, Registrable Securities
owned by the MCM Parties requested to be included in such registration pursuant
to Section 1.3 and shares of Common Stock owned by other shareholders of GEC who
hold contractual piggyback registration rights (pro rata among all such
shareholders (including such MCM Parties) on the basis of the number of shares
of Common Stock such shareholders (including the MCM Parties) have requested to
be registered).

 

44

--------------------------------------------------------------------------------

 

1.8

Furnish Information.  It shall be a condition precedent to the obligations of
GEC to take any action pursuant to this Section 1 with respect to the
Registrable Securities, that the MCM Parties shall furnish to GEC such
information regarding them, the Registrable Securities held by them, and the
intended method of disposition by them of such Registrable Securities as is
customarily provided by selling securityholders and as GEC or any underwriters
shall reasonably request.

 

1.9

Indemnification and Contribution. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)

To the full extent permitted by law, GEC will and hereby does (A) indemnify and
hold harmless each MCM Party, each director, officer, partner, employee,
Affiliate, or agent of or for such MCM Party, any underwriter (as defined in the
Securities Act) for such MCM Party, and each person, if any, who controls such
MCM Party or underwriter within the meaning of the Securities Act, against any
losses, claims, damages, costs or liabilities, joint or several, to which they
may become subject insofar as such losses, claims, damages, costs or liabilities
(or actions in respect thereof) (x) arise out of, are caused by, or are based on
any untrue or alleged untrue statement of any material fact contained in such
Registration Statement, including any amendments or supplements thereto, or
arise out of or are based upon the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (y) arise out of, are caused by, or are based on any
untrue or alleged untrue statement of any material fact contained in any
preliminary prospectus, Free Writing Prospectus or final prospectus contained in
such Registration Statement, including any amendments or supplements thereto, or
arise out of or are based upon the omission or alleged omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or (z) arise out
of, or are caused by, any violation by GEC of any securities law, rule or
regulation applicable to GEC and relating to action or inaction required of GEC
in connection with any such registration; and (B) reimburse each such person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, costs, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 1.9(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of GEC (which consent shall not be unreasonably withheld, delayed or
conditioned) nor shall GEC be liable to a MCM Party, underwriter or controlling
person in any such case for any such loss, claim, damage, liability or action to
the extent that it arises out of or is based upon an untrue statement or an
alleged untrue statement or omission or alleged omission made in connection with
such Registration Statement, preliminary prospectus, Free Writing Prospectus,
final prospectus, or amendments or supplements thereto in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by or on behalf of any such MCM Party, underwriter or
controlling person. This indemnity shall be in addition to other indemnification
arrangements to which GEC and any MCM Party may otherwise be party.

 

(b)

To the full extent permitted by law, each MCM Party requesting or joining in a
registration under this Agreement, severally and not jointly, will and hereby
does (A) indemnify and hold harmless GEC, each of its directors, each of its
officers who have signed the Registration Statement, each person, if any, who
controls GEC within the meaning of the Securities Act, and any underwriter (as
defined in the Securities Act) for GEC, against any

45

--------------------------------------------------------------------------------

 

losses, claims, damages or liabilities, joint or several, to which GEC or any
such director, officer, controlling person, or underwriter may become subject,
under the Securities Act and applicable state securities laws, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) (x) arise
out of, are caused by, or are based on any untrue or alleged untrue statement of
any material fact contained in such Registration Statement, including any
amendments or supplements thereto, or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (y) arise
out of, are caused by, or are based on any untrue or alleged untrue statement of
any material fact contained in any preliminary prospectus, Free Writing
Prospectus or final prospectus contained in such Registration Statement,
including any amendments or supplements thereto, or arise out of or are based
upon the omission or alleged omission to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in such Registration Statement, preliminary
prospectus, Free Writing Prospectus or final prospectus, or amendments or
supplements thereto, in reliance upon and in conformity with written information
furnished by such MCM Party expressly for use in such Registration Statement,
preliminary prospectus, Free Writing Prospectus or final prospectus, or
amendments or supplements thereto; and (B) reimburse any legal or other expenses
reasonably incurred by GEC or any such director, officer, controlling person or
underwriter attributable to investigating or defending any loss, claim, damage,
liability or action indemnified by such MCM Party pursuant to clause (A) above;
provided, however, that the indemnity agreement contained in this Section 1.9(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of such
MCM Party (which consent shall not be unreasonably withheld, delayed or
conditioned). In no event shall the liability of any MCM Party be greater than
the dollar amount of the proceeds (net of payment of all expenses) received by
such MCM Party upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)

Promptly after receipt by an indemnified party under this Section 1.9 of notice
of the commencement of any action or knowledge of a claim that would, if
asserted, give rise to a claim for indemnity hereunder, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 1.9 notify the indemnifying party in writing of the
commencement thereof or knowledge thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to such parties. If
prejudicial to any material extent to his, her or its ability to defend such
action, the failure to notify an indemnifying party promptly of the commencement
of any such action or of the knowledge of any such claim, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 1.9 to the extent so prejudiced, but the omission so to notify the
indemnifying party will not relieve him, her or it of any liability that he may
have to any indemnified party otherwise than under this Section 1.9. Each
indemnified party shall have the right to employ separate counsel in such
action, claim or proceeding and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of each indemnified party
unless:  (A) such indemnifying party has agreed to pay such expenses, (B) such
indemnifying party has failed promptly to assume the defense and employ counsel
reasonably satisfactory to such indemnified party or (C) such indemnified party
shall have

46

--------------------------------------------------------------------------------

 

been advised in writing by counsel that either there may be one or more legal
defenses available to it which are different from or in addition to those
available to such indemnifying party or such Affiliate or controlling person or
a conflict of interest may exist if such counsel represents such indemnified
party and such indemnifying party or its Affiliate or controlling person;
provided, however, that such indemnifying party shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel), which counsel shall be designated by such indemnified party.

 

(d)

The indemnifying party’s liability to any such indemnified party hereunder shall
not be extinguished solely because any other indemnified party is not entitled
to indemnity hereunder. The indemnification provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
person of such indemnified party, and will survive the transfer of any
applicable securities. No person guilty of fraudulent misrepresentation within
the meaning of Section 11(f) of the Securities Act shall be entitled to
indemnification from any person who was not guilty of such fraudulent
misrepresentation.

 

(e)

If the indemnification provided for in this Section 1.9 is for any reason, other
than pursuant to the terms thereof, held to be unavailable or insufficient to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying and indemnified
parties in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities (or actions in respect thereof), as well as
any other relevant equitable considerations. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative fault but also the relative benefits received by
the indemnifying and indemnified parties from the offering of Registrable
Securities. The relative benefits received by a party shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by such party bears to the total net proceeds from
the offering received by all parties. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact relates to information supplied by GEC or a MCM Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. GEC and the MCM Parties agree
that it would not be just and equitable if contribution pursuant to this
Section 1.9(e) were determined by pro rata allocation or by any other method of
allocation not taking into account the equitable considerations referred to
above in this Section 1.9(e). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 1.9(e) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

47

--------------------------------------------------------------------------------

 

 

(f)

If there is a conflict between the provisions of this Section ‎1.9 and the form
of underwriting agreement reasonably requested by any underwriter, the
provisions of this Section ‎1.9 shall be amended or waived in order to comply
with the requirements of such underwriter.

 

1.10

Holdback Agreements.  Each MCM Party agrees not to effect any sale or
distribution (including hedging transactions) of shares of Common Stock or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock, including a sale pursuant to Rule 144 under the Securities Act, during
such period as reasonably requested by the managing underwriter of any offering
by the Company or any offering contemplated herein; provided, however, with
respect to any particular registration, such period shall not extend beyond 90
days after the effective date of the registration statement relating thereto.
Each MCM Party agrees to enter into such form of agreement between it and the
managing underwriter as the managing underwriter shall reasonably request to
more fully set forth and to further effect the provisions of this Section 1.10.

 

1.11

Third Party Registration Rights.  Nothing in this Agreement shall be deemed to
prevent GEC from providing registration rights to any other person on such terms
as GEC deems desirable in its sole discretion.

 

2.

Representations and Warranties.  The parties represent and warrant to each other
that, as of the Effective Date:

 

2.1

Organization; Authority.  Each party that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and fully
perform its obligations hereunder. The execution and delivery of this Agreement
by such party and performance by such party of its obligations hereunder have
been duly authorized by all necessary action on the part of such party. This
Agreement has been duly executed by such party, and when delivered by such party
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such party, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

2.2

No Conflicts.  The execution, delivery and performance by such party of this
Agreement and the performance by such party of its obligations hereunder will
not (a) result in a violation of the organizational documents of such party, as
applicable, (b) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such party is a party, or (c) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such party, except
in the case of clauses (b) and (c), for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such party to
perform its obligations hereunder.

 

2.3

Legal Counsel.  Such party has been advised to seek legal counsel, engage a
financial advisor, seek tax counsel and receive GAAP and tax advice from
accountants in connection with this Agreement. Each party has relied on its own
advisors and legal counsel and not on any other

48

--------------------------------------------------------------------------------

 

party to this Agreement in entering into this Agreement.

 

3.

Miscellaneous

 

3.1

Additional Assurances.  The parties each agree to execute, acknowledge and
deliver such further instruments, and to do such other acts, as may be
reasonably necessary in order to carry out the intent and purposes of this
Agreement.

 

3.2

Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses.

 

3.3

Choice of Law.  This Agreement will be governed by the laws of the State of
Delaware that are applicable to contracts made in and performed solely in
Delaware.

 

3.4

Enforcement.

 

(a)

Any dispute arising under, related to or otherwise involving this Agreement will
be litigated in the Court of Chancery of the State of Delaware. The parties
agree to submit to the jurisdiction of the Court of Chancery of the State of
Delaware, waive any objection on the basis of inconvenient forum or improper
venue, and waive trial by jury. The parties do not consent to mediate any
disputes before the Court of Chancery.

 

(b)

Notwithstanding the foregoing, if there is a determination that the Court of
Chancery of the State of Delaware does not have subject matter jurisdiction over
any dispute arising under this Agreement, the parties agree that: (i) such
dispute will be adjudicated only by, and will be subject to the exclusive
jurisdiction and venue of, the Superior Court of Delaware of and for the County
of New Castle; (ii) if the Superior Court of Delaware does not have subject
matter jurisdiction over such dispute, then such dispute will be adjudicated
only by, and will be subject to the exclusive jurisdiction and venue of, the
Complex Commercial Litigation Division of the Superior Court of the State of
Delaware of and for the County of New Castle; and (iii) if the Complex
Commercial Litigation Division of the Superior Court of the State of Delaware
does not have subject matter jurisdiction over such dispute, then such dispute
will be adjudicated only by, and will be subject to the exclusive jurisdiction
and venue of, the United States District Court for the State of Delaware.

 

(c)

Each of the parties irrevocably (i) consents to submit itself to the personal
jurisdiction of the Delaware courts in connection with any dispute arising under
this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for relief from the Delaware
courts or any other court or governmental body and (iii) agrees that it will not
bring any action arising under this Agreement in any court other than the
Delaware courts. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT, THE
NEGOTIATION OR ENFORCEMENT HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)

Process may be served in the manner specified in Section 3.5, such service will
be deemed effective on the date of such notice, and each party irrevocably
waives any defenses or objections it may have to service in such manner.

49

--------------------------------------------------------------------------------

 

 

(e)

The parties irrevocably stipulate that irreparable damage would occur if any of
the provisions of this Agreement were not performed per their specific terms.
Accordingly, each party will be entitled to specific performance of the terms
hereof in addition to any other remedy to which it is entitled at law or in
equity.

 

3.5

Notices.  All notices and other communications hereunder will be in writing in
the English language and will be deemed given when delivered personally or by an
internationally recognized courier service, such as DHL, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):

 

(a)

If to GEC:c/o Great Elm Capital Group, Inc.

800 South Street, Suite 230

Waltham, MA 02453

Attention: General Counsel; with a copy

 

(which shall not constitute notice) to:Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, CA 94301

Attention: Michael J. Mies; and

 

(b)

if to MCM:MAST Capital Management, LLC

31 St. James Avenue, 6th Floor

Boston, MA 02116

Attention: David J. Steinberg

 

3.6

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties. No other person will be entitled to rely on this Agreement or to
anticipate the benefits of this Agreement as a third party beneficiary hereof.

 

3.7

Assignment.  Except as provided in this Section 3.7, no party may assign,
delegate or otherwise transfer this Agreement or any rights or obligations under
this Agreement in whole or in part (whether by operation of law or otherwise),
without the prior written content of the other party. Subject to the foregoing,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns. Any
assignment in violation of this Section 3.7 will be null and void.

 

3.8

No Waiver.  No failure or delay in the exercise or assertion of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, or create an estoppel with respect to any breach of any
representation, warranty or covenant herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies under this Agreement are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

 

3.9

Severability.  Any term or provision hereof that is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the invalid, void or unenforceable term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares any term or provision hereof invalid,
void or

50

--------------------------------------------------------------------------------

 

unenforceable, the court or other authority making such determination will have
the power to and will, subject to the discretion of such body, reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

 

3.10

Amendment.  To be valid against any party, a waiver, extension, amendment,
modification or supplement of this Agreement must be in an instrument in writing
signed by such party.

 

3.11

Term and Termination. The MCM Party’s rights to request the registration of the
Registrable Securities under this Agreement will terminate automatically once
all Registrable Securities cease to be Registrable Securities.

 

3.12

Entire Agreement.  This Agreement contains the entire agreement of the parties
and supersedes all prior and contemporaneous agreements, negotiations,
arrangements, representations and understandings, written, oral or otherwise,
between the parties with respect to the subject matter hereof.

 

3.13

Counterparts.  This Agreement may be executed in one or more counterparts
(whether delivered by electronic copy or otherwise), each of which will be
considered one and the same agreement and will become effective when two or more
counterparts have been signed by each of the parties and delivered to the other
party. Each party need not sign the same counterpart.

 

3.14

Construction and Interpretation.  When a reference is made in this Agreement to
a section or article, such reference will be to a section or article of this
Agreement, unless otherwise clearly indicated to the contrary. Whenever the
words “include,” “includes” or “including” are used in this Agreement they will
be deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article and section references are
references to the articles and sections of this Agreement, unless otherwise
specified. The plural of any defined term will have a meaning correlative to
such defined term and words denoting any gender will include all genders and the
neuter. Where a word or phrase is defined herein, each of its other grammatical
forms will have a corresponding meaning. A reference to any legislation or to
any provision of any legislation will include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefore and all
rules, regulations and statutory instruments issued or related to such
legislation. If any ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement. No prior draft of
this Agreement will be used in the interpretation or construction of this
Agreement. Headings are used for convenience only and will not in any way affect
the construction or interpretation of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 

51

--------------------------------------------------------------------------------



This Agreement has been duly executed and delivered as of the date first written
above.

 

Great Elm Capital Group, Inc.

 

 

 

By:______________________

Name:

Title:

 

 

MAST CAPITAL MANAGEMENT LLC

 

 

 

By:______________________

Name:David J. Steinberg

Title:Managing Member

 

 

 



--------------------------------------------------------------------------------



Annex 6

 

GREAT ELM CAPITAL GROUP ENTERS INTO AGREEMENT TO ESTABLISH OPERATING AND
GOVERNANCE INDEPENDENCE

 

•Names Peter Reed CEO of Great Elm Capital Group

•Significantly Reduces Debt Obligations

•Terminates Ongoing Requirements to Provide Services to MAST Capital

 

WALTHAM, MA and BOSTON, MA, September 18, 2017, Great Elm Capital Group, Inc.
(NASDAQ: GEC, “Great Elm”) and MAST Capital Management, LLC (“MAST”) announced
today that they entered into a number of agreements. Great Elm, MAST, Northern
Right Capital Management, L.P. (“Northern Right”) and other parties entered into
a series of agreements that facilitate Great Elm’s transition to an independent
operating entity and align value creation with stockholders.  Great Elm Capital
Management, Inc. was formed in 2016 through a series of transaction that
initially shared services with MAST under a cost sharing agreement with
MAST.  As Great Elm’s strategy has developed and its strategic plan became more
defined, the parties determined that such arrangements are no longer mutually
beneficial. A copy of the agreements will be filed with the Securities and
Exchange Commission and should be read carefully in their entirety.

 

The agreements effect a full separation of Great Elm’s business from
MAST.  Highlights of these agreements include:

 

 

▪

Peter A. Reed will assume the position of CEO of Great Elm in addition to his
role as CIO of Great Elm Capital Management (“GECM”).  Mr. Reed was elected by
MAST to serve on Great Elm’s board in 2015, led the formation of GECM and
associated transactions and has a 13 year track record of leading investments in
equity and debt instruments of leveraged companies;

 

▪

Great Elm will no longer provide services to MAST, including shared investment
management, legal and compliance personnel and office space;

 

▪

All employees, including Peter Reed and Adam Kleinman, are no longer employees
of MAST.  Great Elm’s executives, business development and investment personnel
will focus 100% of their professional efforts on Great Elm’s businesses;

 

▪

The principal of the note issued by a Great Elm subsidiary to MAST was reduced
by $7.3 million;

 

▪

220,000 shares of Great Elm common stock were retired;

 

▪

The parties terminated their cost sharing agreement; and

 

▪

Jeffrey Serota was elected chairman of Great Elm’s Board of Directors.

 

“Establishing independence from MAST will allow our team to focus on our mission
of growing our investment management business as well as to consider
acquisitions of other assets.  We are extremely excited to continue our efforts
of utilizing our advantaged balance sheet to drive shareholder value,” said
Peter Reed

 

As part of the transaction, MAST has the right to purchase from Great Elm an
additional 420,000 shares of Great Elm common stock at market prices.  David
Steinberg, founding partner of MAST, said, “As the largest stockholder of Great
Elm, MAST looks forward to the Great Elm board guiding the company with a focus
on value creation.”

 



--------------------------------------------------------------------------------



Northern Right, a recent 4.9% stockholder of Great Elm, has recommended
additional shareholder alignment. Great Elm and Northern Right agreed to:

 

 

▪

an additional investment by Northern Right in up to 1,266,000 shares of Great
Elm’s common stock from Great Elm; and

 

▪

the appointment of Matthew A. Drapkin to Great Elm’s nominating and corporate
governance committee and its compensation committee.

 

Now fully separate from MAST, Great Elm executed a cost reduction program for
its investment management team, including downsizing and reducing fixed cash
compensation by $1.5 million and tying incremental compensation to EBITDA
targets.

 

As part of the agreements, MAST and their respective affiliates entered into a
standstill and voting agreement.

 

About Great Elm Capital Group

 

Great Elm Capital Group, Inc. (NASDAQ: GEC) is a holding company that is
actively seeking acquisitions and, through its subsidiaries, conducts an
investment management business focused on leveraged finance.  Great Elm Capital
Group’s website at greatelmcap.com.

 

 

Safe Harbor Statement under the Private Securities Litigation Reform Act of
1995.

 

With the exception of the historical information contained in this news release,
the matters described herein contain “forward-looking” statements that involve
risk and uncertainties that may individually or collectively impact the matters
herein described.  These are detailed in the “Risk Factors” section of the
registration statement and in Great Elm Capital Group’s SEC reports filed from
time to time.  Further information relating to Great Elm Capital Group’s
financial position, results of operations, and investor information is contained
in the company’s annual and quarterly reports filed with the SEC and available
for download at its website www.greatelmcap.com or at the SEC website
www.sec.gov.

 

Media & Investor Contacts:

 

Great Elm Capital Group

Meaghan K. Mahoney

+1 617 375 3006

mmahoney@greatelmcap.com

 

 

 

